              Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 1 of 87



          quinn emanuel            trial lawyers | new york
          51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100

                                                                                                                   Direct Dial 212.849.7364
                                                                                                       Email: alexspiro@quinnemanuel.com




July 2, 2021


VIA ECF
Honorable John P. Cronan
U.S. District Court for the Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:         Preliminary Injunction Hearing in Roc-A-Fella Records, Inc. v. Damon Dash, No.
            1:21-cv-05411-JPC

Dear Judge Cronan:

        I represent Roc-A-Fella Records, Inc. At the hearing yesterday, the Court asked “what
other evidence plaintiff (‘RAF, Inc.’) ha[s] that Mr. Dash was, in fact, trying to sell the copyright
interest in the album [Reasonable Doubt].” (July 1, 2021 Hearing Tr. 10:24-11:1, Exhibit A.) In
response, I referenced, among other things, facts showing that Dash had a significant financial
motive to sell RAF, Inc.’s rights in Reasonable Doubt. (See Ex. A at 11:2-14:12.) For example,
I stated that Dash has several judgments and liens against him; that Dash has admitted he has no
salary or income; and that Judge Jed S. Rakoff found his testimony to be “unworthy of belief” in
another lawsuit pending in this District. (See id.) So the record is complete, I write to provide the
documents supporting these statements:

           Attached as Exhibit B is a list of currently known judgments and liens against Dash.

           Attached as Exhibit C is a June 26, 2019 declaration submitted by Dash in Brooks v. Dash,
            1:19-cv-01944-JSR (S.D.N.Y.), in which he states, among other things, that his “working
            capital and source of income is essentially gone” and that it would “cause great financial
            strain” if he were required to travel to Boston for a deposition. (Ex. C at 1-2.)

           Attached as Exhibit D is a November 12, 2019 declaration submitted by Dash in Brooks v.
            Dash in which he states, among other things, that he does “not have a salary or income,”
            that his “income streams have all been garnished or restrained,” and that it is “very
            difficult” for him to address his “mounting bills.” (Ex. D at 1-2.)


          quinn emanuel urquhart & sullivan, llp
          AUSTIN | BOSTON | BRUSSELS | CHICAGO | HAMBURG | HONG KONG | HOUSTON | LONDON | LOS ANGELES | MANNHEIM | MUNICH |
          NEUILLY-LA DEFENSE | NEW YORK | PARIS | PERTH | SALT LAKE CITY | SAN FRANCISCO | SEATTLE | SHANGHAI | SILICON VALLEY |
          STUTTGART | SYDNEY | TOKYO | WASHINGTON, DC | ZURICH
         Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 2 of 87




      Attached as Exhibit E is a January 31, 2020 Order from Brooks v. Dash in which Judge
       Rakoff found that Dash (and his company Poppington LLC) had “failed to comply with
       the terms of the [court’s] injunction,” even though the court had given Dash a “clear
       directive.” (Ex. E at 1-2.)

      Attached as Exhibit F are April 14, 2020 Findings of Fact and Conclusion of Law from
       Brooks v. Dash in which Judge Rakoff found “Dash’s testimony to be unworthy of belief.”
       (Ex. F at 3.) Judge Rakoff noted that Dash “repeatedly disrupted the trial testimony” by
       “shouting out answers to questions directed at [a] witness, loudly accusing the witness of
       ‘lying,’ and repeatedly making gestures and uttering unpleasant noises.” (Id. at 3 n.3.)
       Ultimately, Judge Rakoff found against Dash in the amount of $300,000. (Id. at 20-21.)

      Attached as Exhibit G is a May 16, 2020 Memorandum Order in Brooks v. Dash in which
       Judge Rakoff stated that he “ha[d] no confidence in [Dash’s] ability (or willingness) to pay
       the judgment” and that “the collection process for plaintiff will be challenging and
       complex.” (Ex. G at 4-5.)

      Attached as Exhibit H is an April 28, 2021 Order re Plaintiff’s Motion for Partial Summary
       Judgment in Bunn v. Dash, No. 20-cv-7389-DMG(JCx) (C.D. Cal.), in which the
       Honorable Dolly M. Gee ruled that it was “undisputed” that Dash had “participated in
       obtaining [the property of a photographer that he hired] and then failed to return it upon
       request.” (Ex. H at 6.) Accordingly, Judge Gee held that Dash had “wrongfully
       dispossesse[d]” the plaintiff of her property. (Id. at 4.)

      Attached as Exhibit I is a November 20, 2019 article from the Daily Mail reporting that
       Dash “was arrested in connection with $404,000 in unpaid child support.”



Respectfully submitted,

/s/ Alex Spiro

Alex Spiro




                                                2
Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 3 of 87




                EXHIBIT A
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 4 of 87   1
     L71sROCc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    ROC-A-FELLA RECORDS, INC.,

4                     Plaintiff,

5                v.                                21 Civ. 5411 (JPC)

6    DAMON DASH,

7                     Defendant.

8    ------------------------------x
                                                   New York, N.Y.
9                                                  July 1, 2021
                                                   10:00 a.m.
10
     Before:
11
                             HON. JOHN P. CRONAN,
12
                                                   District Judge
13
                                   APPEARANCES
14
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
15        Attorneys for Plaintiff
     BY: ALEXANDER SPIRO
16        LUKE NIKAS

17   TURTURRO LAW, P.C.
          Attorneys for Defendant
18   BY: NATRAJ BHUSHAN
          ERIC HOWARD
19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 5 of 87      2
     L71sROCc

1              (Case called)

2              THE DEPUTY CLERK:     Can counsel, starting with the

3    plaintiff, please state your name for the record.

4              MR. SPIRO:    Good morning, your Honor.      This is Alex

5    Spiro and Luke Nikas from Quinn Emanuel Urquhart & Sullivan.

6              THE COURT:    Good morning, Mr. Spiro and Mr. Nikas.

7              MR. BHUSHAN:    Good morning, your Honor.      This is

8    Natraj Bhushan from Turturro Law appearing for the defendant.

9    I also have my co-counsel Eric Howard here as well.

10             THE COURT:    Good morning, Mr. Bhushan and Mr. Howard.

11             Also, I should note for anyone in the well of the

12   courtroom, it is certainly your choice, but if you are

13   vaccinated, you are welcome to take off your mask.          I don't

14   want to be the only one who is taking advantage of our new

15   rules over here.

16             So thank you all for coming in.       I wanted to do this

17   conference in person.     I indicated this at the prior court

18   appearance, if we received opposition from the defendant to

19   injunctive relief.     The response kind of fell in between.

20   There was technically an opposition to injunctive relief, but

21   it also seemed like the parties may be closer to being in

22   agreement, and a typical opposition, folks may be talking a

23   little bit across each other.      So I thought this in-person

24   proceeding might be productive.

25             Before I get to that, let me just quickly, for the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 6 of 87     3
     L71sROCc

1    record, state where we are and recite the correct brief

2    background and history of this case.       This case was initiated

3    on June 18.    The plaintiff, Roc-A-Fella Records, filed a

4    complaint as well as a proposed order to show cause and

5    temporary restraining order.      In substance, the complaint

6    alleges that the defendant, Damon Dash, minted what is called a

7    non-fungible token, properly referred to as an NFT, of

8    Shawn Carter's, known as Jay-Z, debut album Reasonable Doubt.

9    Mr. Dash was scouting for a venue on which to sell that NFT.

10   In particular, there was a discussion of an auction house

11   called SuperFarm, which it was believed he was trying to do so.

12             Three days after that, on June 21, I granted the

13   requested temporary restraining order.        That order enjoined the

14   defendant in the typical TRO language, anyone acting in that

15   active concert with him from altering, selling, assigning,

16   encumbering, entrapping with anyone or otherwise disposing of a

17   property interest in Reasonable Doubt.        That included the

18   album's copyright and it included any means such as auctioning

19   an NFT, reflecting such an interest in the album.

20             I also scheduled today's show cause hearing to

21   consider whether a preliminary injunction should be issued.

22   And as I mentioned, the defendant had filed an opposition, in

23   part, maintaining that he was not trying to sell a property

24   interest in the album, but was looking to sell his interest in

25   the plaintiff, Roc-A-Fella Records, of which he is a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 7 of 87   4
     L71sROCc

1    shareholder.    And the defendant also moved to disqualify the

2    plaintiff's law firm Quinn Emanuel.

3              I think it probably makes sense to start with that

4    second issue and that may inform whether or not Mr. Spiro and

5    Mr. Nikas continue to sit at the table for the other part of

6    this.

7              Is there anything else you wish to add, Mr. Bhushan,

8    from your papers on the motion to disqualify?

9              MR. BHUSHAN:    No, your Honor.

10             I think the record, more or less, contains the factual

11   allegations in the declaration.       That is all we have at the

12   current juncture.

13             THE COURT:    Let me just confirm.     My understanding is

14   that Quinn Emanuel never represented Mr. Dash as opposed to

15   representing Roc-A-Fella Records.

16             MR. BHUSHAN:    Your Honor, to the best of my knowledge,

17   that's true.

18             THE COURT:    To the best of your knowledge, did Quinn

19   Emanuel ever obtain any privileged information as to Mr. Dash

20   in the course of his representation of Roc-A-Fella?

21             MR. BHUSHAN:    We don't have any evidence of that at

22   the present current juncture.      Obviously, this case is

23   pre-discovery.    Insofar as we have to plead an answer or

24   counterclaim, that's information that we would be seeking to

25   obtain.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 8 of 87        5
     L71sROCc

1              THE COURT:    Thank you.

2              Mr. Spiro, anything you wish to add?

3              MR. SPIRO:    We think this is a pretty clear nonissue,

4    so I don't need to add anything, if the court doesn't have any

5    further questions for me.

6              THE COURT:    Sure.

7              I would tend to agree with Mr. Spiro, at least at this

8    point.   Obviously, if things change, we could revisit this

9    issue, if appropriate.

10             Let me briefly state for the record my reasons.          In

11   the Second Circuit, disqualification usually is ordered in two

12   types of cases.    One is where there is a conflict of interest

13   that violates either Canon 5 or Canon 9 of the Code of

14   Professional Responsibility, and that conflict undermines the

15   court's confidence in the vigor of an attorney's representation

16   of a client.

17             In the second scenario, I think is a little bit more

18   common, where the attorney is at least potentially in a

19   position to use privileged information concerning the other

20   side through a prior representation.

21             Here, the allegations are largely that Quinn Emanuel,

22   the law firm that is appearing for the plaintiff, cannot

23   represent the plaintiff because it also serves as personal

24   counsel to Shawn Carter, who is a shareholder of the plaintiff.

25   Right now, I've seen no showing that this presents a conflict


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 9 of 87     6
     L71sROCc

1    of interest.    And, in fact, it appears that Mr. Carter's

2    interests are aligned with the plaintiff's interests.          The mere

3    fact of joint representation does not raise the risk of trial

4    taint, when an attorney represents two or more clients who are

5    similarly situated with regard to a lawsuit and if there are a

6    number of cases that support that.       Just to cite one from this

7    district, Bulkmatic, B-u-l-k-m-a-t-i-c, Transport Company v.

8    Pappas.   It's a 2001 case in this district and at 2001 WL

9    504841.

10             Also, I note that the defendant has not alleged Quinn

11   Emanuel is in a position to use information concerning Mr. Dash

12   through a prior representation or, even as just discussed, that

13   Quinn Emanuel ever represented Mr. Dash.        And Mr. Dash did not

14   allege that Quinn Emanuel represented Roc-A-Fella Records in

15   any matters in which it supplied privileged information as to

16   Mr. Dash.

17             So the motion to disqualify is therefore denied, and

18   we should turn to the request for injunctive relief.          I

19   previewed that a little bit at the beginning, but I wanted to

20   start to find out where we are, as it seems like there may be a

21   degree of agreement between the parties.

22             Mr. Dash submitted a declaration that represented that

23   he does not oppose any branch of the motion that seeks to

24   prevent him or any shareholder of Roc-A-Fella Records from

25   altering in any way, selling, assigning, pledging, encumbering,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 10 of 87    7
     L71sROCc

1    contracting with regard to, or in any way disposing of the

2    Reasonable Doubt copyright.      He, in fact, acknowledges he

3    doesn't own that copyright, but only opposes the motion to the

4    extent it could be read to dispose of his interest, to prevent

5    him from disposing of his interest in Roc-A-Fella Records.

6              The plaintiff's papers at docket 19 write that the

7    plaintiff at least is not currently asking the court to prevent

8    Mr. Dash from selling his interest in the company.          I think it

9    was said that's a fight for another day.

10             So maybe I'll start with you, Mr. Bhushan.         Am I

11   understanding that correctly; you are not opposing injunctive

12   relief that would prevent your client from disposing of the

13   copyright?

14             MR. BHUSHAN:    Yes, your Honor.

15             We basically take the position that to preserve status

16   quo, nothing is necessary because there was nothing minted,

17   there was never an interest taken in the copyright.

18             Having said that, as your Honor just read, this fight

19   for another day, as we read the TRO, which is being asked to

20   more or less be extended to the preliminary injunction, this

21   language "property interest in Reasonable Doubt," we would ask

22   the court to clarify that so as to exclude any shares in

23   Roc-A-Fella, Inc., and that is the matter of construction that

24   we take issue with.

25             THE COURT:    Mr. Spiro, if the preliminary injunction


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 11 of 87        8
     L71sROCc

1    were modified in that way and made clear that it only pertains

2    to copyright the album and does not, at least at this stage, in

3    any way restrict Mr. Dash from trying to sell his interest in

4    the actual company, would there be any opposition to that

5    modification?

6              MR. SPIRO:    It would have to include property.          It

7    can't just be the word copyright.       It would have to include all

8    of the property interests that are contained within the LLC.

9    So if it was clear as to that, then I think there is a meeting

10   of the minds.

11             I would also just simply say that I don't believe the

12   court can or should at least start, comma, explaining what it

13   does not cover, because that is not the motion that is before

14   your Honor.

15             But that being said, we would have no objection.           I

16   read the order and I was actually going to ask to understand

17   what about this order is not clear.        I read it as very clear.

18   So one of the questions I had is, is there some word or

19   sentence within this that is unclear.        I don't see one.

20             But, of course, if the court wanted to make it even

21   more clear, I would never object to such a thing, again, so

22   long as it doesn't then start categorizing other property as

23   making other rulings and findings about things that are not

24   properly before the court as a case or controversy.          That would

25   be our position.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 12 of 87      9
     L71sROCc

1              THE COURT:    Mr. Bhushan, what language in particular

2    are you concerned about, and do you have a proposal for the

3    current order?

4              MR. BHUSHAN:    Your Honor, it is the clause that

5    basically begins "or in any way disposing of any property

6    interest in Reasonable Doubt."

7              It is our understanding that, perhaps, everyone in the

8    room agrees that this is what the language means, but to third

9    parties, that is not clear, and that is the issue.          Insofar as

10   they have already once attempted to, as we submit in the

11   declaration, tortiously interfere with the lawful sale of an

12   interest.

13             And SuperFarm was persuaded, but even before the TRO,

14   just based on similar language, to walk away, cease and desist

15   in conducting an auction.      This property interest language to

16   us and to other third parties is a little vague.          I mean, if

17   the court wants to expressly carve out shares in Roc-A-Fella

18   Records, Inc., or something to that effect, that is our clear

19   property interest, then that would be acceptable to us.

20             But that's effectively what the complaint as to the

21   opposition is about.

22             MR. SPIRO:    Your Honor, if I may, just very briefly?

23             THE COURT:    Please.

24             MR. SPIRO:    So it's right.     Because what ends up

25   happening is, again, I think that the wording here is proper,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 13 of 87       10
     L71sROCc

1    but it includes copyrights, trademarks, rights of personality,

2    packaging.    There is dozens of rights in residual rights.         I

3    know the court knows that.

4               The second thing I would just simply say is -- and I

5    don't want to, given the tenor here and where we are at with

6    the consent of the opposition, go too deep down the rabbit hole

7    of fact.    But we are only in this position where the order is

8    being entered because we had to have an emergency hearing on an

9    auction that was going to happen.       That is clear as day in

10   words written in English that was a collaboration that

11   everybody understood that speaks for themselves.

12              I don't need to revisit all of that here today, but it

13   is a little hard.     It is a little hard to square taking that

14   aggressive an action and quivering over the fact that the order

15   can be interpreted in another way.

16              THE COURT:   So let me just briefly ask you about that,

17   Mr. Spiro.

18              The way I read Mr. Dash's declaration is, to really

19   very much paraphrase, the auction house got it wrong.           This

20   press release was not what I was trying to do.         They

21   mischaracterized what was being auctioned.         Obviously, the

22   declaration from Mr. Carter included the press release, and we

23   touched upon this a little bit last week.

24              But what else, what other information, what other

25   evidence does the plaintiff have that Mr. Dash was, in fact,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 14 of 87     11
     L71sROCc

1    trying to sell the copyright interest in the album?

2              MR. SPIRO:    Sure.

3              So the press release begins by saying it is a

4    collaboration.    It then goes on for many pages and has many

5    sentences and many words in which it makes clear, beyond all

6    doubt, exactly what Mr. Dash was trying to do.         This wasn't

7    some, as he calls it -- and I think your Honor should note the

8    word -- he calls it an internal memo.        A press release is the

9    opposite of an internal memo.       This press release also included

10   links to every social media, every site that it could.

11             You may also note, so, again, the words, the words,

12   right.   The other thing is, and I think your Honor can take

13   account of all of these things, the auction was set to take

14   place on the 23rd, two days before the anniversary, right?           And

15   it is clear, obviously, from all the papers, right, that I

16   don't want to call it a sneak attack or a before the bell is

17   rung, but it is two days before, and I would comment, a bit

18   suspicious.    And neither shareholder of Roc-A-Fella, neither

19   other Roc-A-Fella, Inc. shareholder knew about it, right, which

20   is clear.   I think that circumstance the court can certainly

21   question the veracity of the declaration.

22             In addition, it's not just the press release, right.

23   There were lawyers that are involved, right, in both the

24   minting and in responding to a cease and desist.          And the

25   lawyers does not respond to the cease and desist saying, Oh, my


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 15 of 87       12
     L71sROCc

1    goodness.    We must have just crossed wires here.        I must have

2    misunderstood Mr. Dash when I wrote into this press release

3    five times exactly what he was aiming to sell.         That was a huge

4    miscommunication.     That is not what they said.      You know what

5    they said?    Mr. Dash told us he owned this.       That's what they

6    said.

7              In addition, you will notice that Mr. Dash, in his

8    declaration, talks about how SuperFarm had advertisements that

9    they were then going to halt, right.        So that means that the

10   auction house is so confident, so confident that this auction

11   is happening with exactly what they say in the press release,

12   a day after the court issued the TRO, that they are spending

13   money to advertise it.

14             All that Mr. Dash can sort of say is, reasons unknown,

15   quote-unquote.    Reasons unknown.     It also doesn't really make

16   any sense what he is saying in his declaration.          I mean,

17   basically he concedes every single possible fact regarding this

18   matter, which is why they are consenting, in large part, to the

19   action.   But right, it is one of those admit what you can't

20   deny and deny what you can't possibly admit situations, where

21   he is now saying it was going to be a hologram of an LLC

22   interest of shares.     But, of course, that doesn't really make

23   any sense, isn't something that would excite the marketplace,

24   isn't something that would be the first ever, you know, most

25   exciting auction in the history of the world.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 16 of 87       13
     L71sROCc

1               He writes, his lawyers write in his e-mail back to me,

2    he was intending to make $30 million, right.         That is not the

3    kind of auction -- it doesn't feel like the kind of auction

4    where you're just saying, Oh, I own this LLC that might own

5    other things, and that is not as interesting of a thing to go

6    to marketplace with, which is why he didn't do that, which is

7    why he tried to take corporate property.

8               And, you know, I think having sort of, you know, you

9    see him running into the bank with the bank note that says, you

10   know, this is what I intend to do in the form of a press

11   release.    And then, you know, the person who gets tackled on

12   the door steps of the bank can say whatever they want.              I

13   appreciate that.    He did.

14              But if the court also wants other information

15   regarding Mr. Dash's motives and tendencies, you know, I have

16   ample information about that.       Mr. Dash has -- let's put it

17   this way.    This is not the first time that there have been

18   certain issues regarding Mr. Dash.       He is, in terms of his

19   economic interest and his interests to, you know, his

20   motivations to need money and need money quickly, there is

21   ample evidence he is, I understand it from filings both in this

22   courthouse and in other districts, he is number 40 on the

23   New York delinquent taxpayer's list.        He has dozens and dozens

24   of liens and judgments against him.        He is the defendant in

25   dozens and dozens of civil cases.       He has federal and state tax


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 17 of 87        14
     L71sROCc

1    liens.   He has over a million dollars in unpaid child support,

2    according to an attorney who has sued him in other districts.

3    He has been arrested for failure to pay child support.              He has

4    admitted in declarations in this very courthouse that he does

5    not have a salary or income.

6              He appeared before Judge Rakoff on a violation of a

7    different court order in which Judge Rakoff found him, in

8    Brooks v. Dash, 1-19-CV-1944, and it's both included in Judge

9    Rakoff's sanctions order and also in his finding that Mr. Dash

10   lacks credibility and civility, that he says, quote-unquote,

11   this is Judge Rakoff, he finds Dash's testimony to be unworthy

12   of belief.

13             THE COURT:    I'm not sure we need to go more down that

14   road here.

15             It would seem to me that the language in the proposed

16   order covers the album and the interest in the album.           But I'm

17   not sure there is any problem in making that even clearer, in

18   case there is any concern or confusion.

19             One thought I want to run by the parties is to add

20   language that says something along the lines of "this

21   injunctive relief does not extend to any efforts by the

22   defendant to sell any shares in Roc-A-Fella Records, which is

23   not a matter not presently before the court."         Making clear

24   that that is not an issue presently before the court, but also

25   making clear that the injunctive relief only applies to the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 18 of 87      15
     L71sROCc

1    album.

2               Mr. Bhushan, would that language satisfy your concern?

3               MR. BHUSHAN:   Your Honor, insofar as it is understood

4    that that includes in any manner, shape, or form.          Because

5    again, this NFT world may misconstrue what's before the court

6    and what is not before the court and whether or not an actual

7    sale of the shares or representation of the shares, we want

8    encapsulate that as well.      I think that is our concern.

9               But, your Honor, insofar as Mr. Spiro has argued the

10   preliminary injunction, we would also like to be heard on that,

11   I think.

12              THE COURT:   Go ahead.

13              MR. BHUSHAN:   With respect to Exhibit B, this,

14   quote-unquote, press release, as the court can plainly see from

15   the document, there is no date on it.        It actually has an

16   insert graphic picture on it.       There is not a single quote

17   cited from my client.     So this is the only evidence that they

18   are relying on.    Their interpretation of, again, a draft memo

19   versus the actual declaration from the party that was dealing

20   with SuperFarm.

21              As the court is well aware, the Second Circuit

22   requires a clear showing to grant this extraordinary and

23   drastic relief.    There is anything but in this case.        That's

24   all they had.    Aside from that, we just heard character

25   attacks.    That is basically it.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 19 of 87    16
     L71sROCc

1              But to your Honor's question, to the extent that it is

2    clear that the shares are not included in this injunctive

3    relief and there is no preclusion as to disposing of them,

4    transferring them, encumbering them in any manner or means,

5    that that would be acceptable to the defendant.

6              THE COURT:    Now, I don't know if there would be a

7    basis for the plaintiff to later make an application to prevent

8    disposal of the shares.      I don't know how the contract reads

9    and if there would be a valid basis or not.         But this order

10   would have no impact one way or the other on that.

11             If there is an appropriate basis for such an

12   application, I presume Mr. Spiro can make that application.

13   But in terms of this, the injunctive relief here, and the case

14   before me right now, it only concerns the copyright interest in

15   the album itself.     It doesn't concern Mr. Dash's efforts to

16   sell his interest in the company itself.

17             Mr. Spiro, do you wish to be heard on that?

18             MR. SPIRO:    Just briefly.    Again, I'm going to mostly

19   resist going down the rabbit hole, but I would simply say the

20   other person who was involved in this act of trying to sell has

21   confirmed that Mr. Dash represented what we are alleging he

22   represented, and I don't see Mr. Dash's declaration, other than

23   saying reasons unknown, got confused, in terms of the

24   imminence.    I mean, the press release says the date, and it was

25   a day after the order was entered.       I don't know if a TRO under


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 20 of 87        17
     L71sROCc

1    more urgent imminent circumstances.        So I think we can all

2    agree that if this did hit the marketplace and hit the

3    worldwide web, it is a genie out of the bottle that can never

4    be put back.

5              In terms of where we are in the language of the order,

6    again, I would just simply say that it's tricky because the

7    issues of whatever else he's looking to do are not before the

8    court, as we have all discussed.       So it is not a ripe case of

9    controversy, and I can imagine many permutations which would

10   affect that analysis, which is why we often wait for a case of

11   controversy.

12             If there was a phrase that said "this order only

13   pertains to what it pertains to," as if that is not already

14   self-explanatory, and if Mr. Dash owns shares in something,

15   again, if, if, and if there is no other encumbrance, and if,

16   if, then this order doesn't speak to that.

17             But I don't want the phrase to be read as, you know,

18   this is off limits and I, I as the judge, am saying this is for

19   sure good to go, right.      That is not really what this

20   proceeding is, and we don't have an opportunity to respond to

21   that.

22             I would just also say that it is not the case, and

23   your Honor cited this when we were together before, WPIX, the

24   Second Circuit case talks about considerations that a judge can

25   take into account when issuing a TRO or an injunction.              And one


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 21 of 87   18
     L71sROCc

1    of those does include the comfort that the court can have that

2    the court's orders are going to be followed and that have

3    monetary relief, if the defendant were to become a bad actor,

4    right.

5              So all of the things that we have put on the record

6    are for sure relevant to such a consideration, in our view, and

7    I just don't think we should be too expansive in any changes to

8    this order.    Because I think it is going to lead to further

9    confusion where the record today is clear, the transcript can

10   be ordered and shown to anybody that Mr. Dash were to do

11   business with.    But the court's order and the actual proceeding

12   in case of controversy is limited to its four corners.

13             Thank you.    I have nothing further, your Honor.

14             THE COURT:    Thank you.

15             I think given -- Mr. Bhushan, please correct me if I'm

16   mischaracterizing the defense -- but the defendant's lack of an

17   objection to a preliminary injunction that would be limited

18   only to the property rights of the album, I think it would be

19   appropriate to issue the preliminary injunction, but include

20   language making clear that the order only pertains to that

21   issue.

22             What I'll do, I'll give the parties until five p.m.

23   today to propose language that you think would be appropriate.

24             Mr. Spiro, the TRO expires today, right?

25             MR. SPIRO:    I believe your Honor set it to expire


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 22 of 87        19
     L71sROCc

1    today, yes.

2              THE COURT:    So I will allow for a showing of finding,

3    given the reasons we discussed, good cause to extend the TRO

4    through tomorrow.     So the parties should submit by close of

5    business today proposed language that I will consider for the

6    preliminary injunction and either adopt language.

7              Ideally, a joint submission would be preferred, but if

8    that is not the case, I would consider the language and figure

9    out what is appropriate to enter.       But it should be essentially

10   making clear that the injunctive relief here only pertains to

11   what is before the court, and what I understand to be before me

12   is the question of the copyright and Reasonable Doubt.              It does

13   not concern whether Mr. Dash is able to sell his property

14   shares, to the extent whatever he may have in Roc-A-Fella

15   Records, as the plaintiff pointed out in their papers, that's

16   for another day.

17             Any questions for clarification from either of you?

18             Mr. Spiro?

19             MR. SPIRO:    No, your Honor.

20             THE COURT:    Mr. Bhushan?

21             MR. BHUSHAN:    No, your Honor.

22             THE COURT:    Great.   Well, thank you, all.

23             I don't think there is anything else for us to take up

24   today.

25             Is there from the plaintiff?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 23 of 87   20
     L71sROCc

1              MR. SPIRO:    No, your Honor.

2              THE COURT:    And defendant?

3              MR. BHUSHAN:    Nothing, your Honor.

4              THE COURT:    All right.    Thank you for coming in on

5    relatively short notice, and I look forward to receiving

6    submissions from the parties.

7              Have a good rest of the day and good holiday weekend.

8              MR. SPIRO:    Thank you, your Honor.

9              MR. BHUSHAN:    Thanks, Judge.

10             (Adjourned)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 24 of 87




                 EXHIBIT B
         Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 25 of 87

                                                                                              16


Our databases, along with available public records on file with local, state, and federal courts,
were searched for any judgments, liens, and bankruptcies naming our subject. This search, which
was performed via name match only, returned the following results:

Debtor                Damon Dash
Creditor              Not Listed
Recording Date        2/19/21
Serial Lien Cert. #   21049316825
Amount                $77,991
Type                  State Tax Lien; Placement
Kind of Tax           Franchise Tax
Disposition           Not Listed
County                Los Angeles, CA

Debtor                Damon Dash
Creditor              Internal Revenue Services
Recording Date        1/28/20
Filing #              20200103412
Serial Lien Cert. #   402568520
Amount                $147,430
Type                  Federal Tax Lien
Fed. Tax Lien Area    Small Business
Disposition           Not Listed
County                Los Angeles, CA

Debtor                Damon Dash
Creditor              Internal Revenue Service
Recording Date        9/12/19
Filing #              20190940216
Tax Lien Cert. #      376306119
Amount                $3,579
Type                  Federal Tax Lien
Fed. Tax Lien Area    Small Business
Disposition           Not Listed
County                Los Angeles, CA



Debtor                Damon A. Dash
Creditor              Commission of Tax and Finance
Recording Date        6/12/19
Filing #              NX27765A1
        Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 26 of 87

                                                                          17


Back Support Amt.   $42,209
Type                Abstract of Support Judgment; Placement
Disposition         Not Listed
County              Putnam, NY

Debtor              Damon Dash
Creditor            State of New York
Filing Date         3/13/19
Filing #            E006701377W1489
Amount              $2,715
Type                State Tax Warrant
Disposition         Not Listed
County              Albany, NY

Debtor              Damon Dash
Creditor            State of New York
Filing Date         6/6/18
Filing #            E047383599W0015
Amount              $1,216
Type                State Tax Warrant
Disposition         Released 10/10/18
County              Albany, NY

Debtor              Damon Dash
Creditor            Rachel Roy
Filing Date         11/2/16
Filing #            3538086
Amount              $28,026
Type                Civil Judgment
Disposition         Not Listed
County              New York, NY




Debtor              Damon Dash
Creditor            Iroyrachel
Filing Date         9/30/15
Filing #            003404432
Amount              $354,985
        Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 27 of 87

                                                                          18


Type                Civil Judgment
Disposition         Not Listed
County              New York, NY

Debtor              Damon Dash
Creditor            State of New York
Filing Date         4/7/15
Filing #            E006701377W1398
Amount              $2,167
Type                State Tax Warrant
Disposition         Not Listed
County              Putnam, NY

Debtor              Damon Dash
Creditor            Eastern Savings Bank FSB
Filing Date         7/29/13
Filing #            003132956
Amount              $765,746
Type                Civil Judgment
Disposition         Not Listed
County              New York, NY

Debtor              Damon A. Dash
Creditor            Assante Business Management
Filing Date         11/30/11
Court Case #        002917395
Amount              $199,849
Type                Civil Judgment
Disposition         Not Listed
County              New York, NY




Debtor              Damon Dash
Plaintiff           State of New York
Filing Date         8/27/11
Filing #            Not Listed
Alt. Court Case #   00517704792
        Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 28 of 87

                                                                          19


Amount               $456
Type                 State Tax Warrant
Disposition          Released 11/16/11
County               New York, NY

Debtor 1             Damon Dash
Debtor 2             Rachel Dash
Plaintiff            Sugar Warehouse
Filing Date          8/26/11
Court Case #         201114779
Amount               $62,157
Type                 Civil Judgment
Disposition          Not Listed
County               Rensselaer, NY

Debtor               Damon Dash
Plaintiff            Internal Revenue Service
Filing Date          7/28/11
Filing #             Not Listed
Alt. Court Case #s   00516733822 & 800873911
Amount               $4,724
Type                 Federal Tax Lien
Disposition          Not Listed
County               New York, NY

Debtor 1             Damon Dash
Debtor 2             Damon Dash Enterprises LLC
Plaintiff            Kerrison and Willo Ughby Ltd.
Filing Date          7/26/11
Court Case #         002860501
Amount               $330,038
Type                 Civil Judgment
Disposition          Not Listed
County               New York, NY



Debtor 1             Damon Dash
Debtor 2             Rachel Dash
Plaintiff            Sugar Warehouse
Filing Date          7/6/11
Court Case #         002854256
        Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 29 of 87

                                                                          20


Amount               $62,157
Type                 Civil Judgment
Disposition          Released 10/26/11
County               New York, NY

Debtor               Damon Dash
Plaintiff            Internal Revenue Service
Filing Date          6/30/11
Filing #             Not Listed
Alt. Court Case #s   00515991874 & 793478111
Amount               $2,984,364
Type                 Federal Tax Lien
Disposition          Not Listed
County               New York, NY

Debtor               Damon Dash
Plaintiff            Pryor Cashman LLP
Filing Date          3/23/10
Court Case #         T00284510
Amount               $29,901
Type                 Civil Judgment
Disposition          Not Listed
County               Not Listed

Debtor               Damon Dash
Plaintiff            Pryor Cashman LLP
Filing Date          2/2/10
Court Case #         002657952
Amount               $29,901
Type                 Civil Judgment
Disposition          Not Listed
County               New York, NY




Debtor 1             Damon Dash
Debtor 2             Rachel Dash
Plaintiff            Board of the Manager S of the ATA LA
Filing Date          1/26/10
Court Case #         002655775
        Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 30 of 87

                                                                          21


Amount              $85,477
Type                Civil Judgment
Disposition         Released 9/21/11
County              New York, NY

Debtor              Damon Dash
Plaintiff           Benson Torres Kasowitz
Filing Date         2/6/09
Court Case #        002519420
Amount              $59,024
Type                Civil Judgment
Disposition         Not Listed
County              New York, NY

Debtor              Damon Dash
Creditor            Eastern Savings Bank FSB
Filing Date         8/18/08
Filing #            002450383
Amount              Not Listed
Type                Lis Pendens Notice
Disposition         Not Listed
County              New York, NY

Debtor              Damon Dash
Creditor            State of New Jersey
Filing Date         4/17/08
Filing #            DJ08923008
Alt. Court Case #   00482993136
Amount              $132,232
Type                State Tax Lien
Disposition         Not Listed
County              Mercer, NJ




Debtor              Damon Dash
Creditor            State of New York
Filing Date         3/29/08
Filing #            002405917
Alt. Court Case #   00483236842
         Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 31 of 87

                                                                           22


Amount                $1,456
Type                  State Tax Warrant
Disposition           Not Listed
County                New York, NY

Debtor 1              Damon Dash
Debtor 2              Damon Dash Enterprises I LLC
Creditor              25 West 39th Street Holdings LLC
Filing Date           12/11/07
Filing #              002351502
Amount                $95,265
Type                  Civil New Filing
Disposition           Not Listed
County                New York, NY

Debtor                Damon Dash
Creditor              Not Listed
Recording Date        11/15/07
Filing #              Not Listed
Amount                $35,007
Type                  Federal Tax Lien; Placement
Disposition           Not Listed
County                New York, NY

Debtor                Damon Dash
Creditor              Commissioner of Labor, State of New York
Filing Date           8/23/07
Filing #              Not Listed
Amount                $3,591.07
Type                  Judgments Docket
Disposition           Not Listed
State                 NY




Debtor                Damon Dash
Plaintiff             Internal Revenue Service
Filing Date           8/22/07
Filing #              20071968604
Serial Lien Cert. #   383942707
        Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 32 of 87

                                                                          23


Alt. Court Case #    00470524299
Amount               $35,785
Type                 Federal Tax Lien
Fed. Tax Lien Area   Small Business
Disposition          Released 6/16/08
County               Los Angeles, CA


Debtor               Damon Dash
Creditor             Internal Revenue Service
Filing Date          5/21/07
Filing #             2007051500244003
Alt. Court Case #    00480865062
Amount               $35,709
Type                 Federal Tax Lien
Disposition          Released 6/20/08
County               New York, NY

Debtor               Damon Dash
Creditor             Internal Revenue Service
Filing Date          5/2/07
Filing #             2007042700714013
Amount               $35,629
Type                 Federal Tax Lien
Disposition          Not Listed
County               New York, NY

Debtor               Damon Dash
Creditor             New York State Department of Taxation and Finance
Filing Date          4/6/07
Filing #             E006701377
Alt. Court Case #    00465020718
Amount               $2,093,618
Type                 State Tax Warrant
Disposition          Not Listed
County               New York, NY

Debtor               Damon Dash
Creditor             State of New York
Filing Date          4/3/07
Filing #             002255587
Amount               $2,093,618
        Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 33 of 87

                                                                          24


Type                 State Tax Warrant
Disposition          Not Listed
County               New York, NY

Debtor               Damon Dash
Creditor             State of New York
Filing Date          8/12/06
Filing #             002163079
Amount               $12,225
Type                 State Warrant Tax Release
Disposition          Released 12/28/06
County               New York, NY

Debtor               Damon Dash
Plaintiff            State of California
Filing Date          6/26/06
Filing #             061407404
Alt. Court Case #s   W300188127 & 00339654171
Amount               $3,666
Type                 State Tax Lien
Kind of Tax          Unemployment Insurance
Disposition          Released 2/9/07
County               Los Angeles, CA

Debtor               Damon Dash
Creditor             Internal Revenue Service
Filing Date          5/22/06
Filing #             Not Listed
Amount               $7,897
Type                 Federal Tax Lien
Disposition          Not Listed
County               New York, NY




Debtor               Damon Dash
Creditor             Employment Development Department
Filing Date          5/12/06
Filing #             067069977415
Amount               Not Listed
        Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 34 of 87

                                                                          25


Type              Termination
Disposition       Unlapsed
County            CA

Debtor            Damon Dash
Creditor          Ian J. Hirsch
Filing Date       6/29/04
Filing #          DC-013949-2004
Amount            $3,768.02
Type              Civil Suit
Disposition       Not Listed
County            Bergen, NJ

Debtor            Damon Dash
Creditor          Criminal Court City of New York
Filing Date       6/27/96
Filing #          000950688
Amount            $155
Type              Civil New Filing
Disposition       Not Listed
County            New York, NY

Debtor            Damon Dash
Creditor          New York State Department of Taxation and Finance
Filing Date       11/16/95
Filing #          E006701377
Amount            $81.13
Type              State Tax Warrant
Disposition       Released 5/1/97
County            New York, NY




Debtor            Damon Dash
Creditor          State of New York
Filing Date       11/9/95
Filing #          000812834
Amount            $81
        Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 35 of 87

                                                                          26


Type              State Tax Warrant Release
Disposition       Released 5/1/97
County            New York, NY

Debtor            Damon Dash
Creditor          State of New York
Filing Date       2/13/95
Filing #          000738298
Amount            $133
Type              State Tax Warrant Release
Disposition       Released 4/2/97
County            New York, NY

Debtor            Damon A. Dash
Creditor          Nassau Department of Social Services
Filing Date       5/17/94
Filing #          Not Listed
Amount            $6,450
Type              Not Listed
Disposition       Not Listed
County            New York, NY

Debtor            Damon A. Dash
Creditor          Nassau Family Court
Filing Date       5/2/94
Filing #          Not Listed
Amount            $3,410
Type              Not Listed
Disposition       Not Listed
County            New York, NY




Debtor            Damon Dash
Creditor          State of New York
Filing Date       12/31/93
        Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 36 of 87

                                                                                              27


Filing #              000617203
Amount                $52
Type                  State Tax Warrant Release
Disposition           Released 5/1/97
County                New York, NY

Debtor                Damon Dash
Creditor              Not Listed
Filing Date           11/10/93
Filing #              00000006126
Amount                $11,167
Type                  Federal Tax Lien
Disposition           Released
County                New York, NY

Debtor                Damon Dash
Creditor              State of New York
Filing Date           6/30/93
Filing #              000565596
Amount                $2,840
Type                  State Tax Warrant Release
Disposition           Released 5/1/97
County                New York, NY




                     UNIFORM COMMERCIAL CODES (UCC)

Our databases along with available public records were searched for any Uniform Commercial
Code filings which were recorded in the relevant jurisdictions for which our subject has resided.
This search returned the following results:
Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 37 of 87




                 EXHIBIT C
Case
 Case1:21-cv-05411-JPC
      1:19-cv-01944-JSR Document
                         Document28
                                  31 Filed
                                      Filed07/02/21
                                            06/26/19 Page
                                                      Page38
                                                           1 of 87
                                                                2
Case
 Case1:21-cv-05411-JPC
      1:19-cv-01944-JSR Document
                         Document28
                                  31 Filed
                                      Filed07/02/21
                                            06/26/19 Page
                                                      Page39
                                                           2 of 87
                                                                2
Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 40 of 87




                 EXHIBIT D
              Case
               Case1:21-cv-05411-JPC
                    1:19-cv-01944-JSR Document
                                       Document28
                                                58 Filed
                                                    Filed07/02/21
                                                          11/12/19 Page
                                                                    Page41
                                                                         1 of 87
                                                                              2

                                                                                                          r:;
                                                                                                          J•
                                                                                                             'SDC SDNY
                                                                                                          . f;OCUMENT
                                                                                                           11:.LECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                                                uoc #: _ _~r-f-~_,,_-
SOUTHERN DISTRICT OF NEW YORK                                                                                  DATE fTLED: -:-
-- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -x
EDWYNA W. BROOKS d/b/a EW BROOKS                                                                    Action No.: 19-1944-JS
LLC,

                                                                      Plaintiff,
                          - against -

DAMON ANTHONY DASH and POPPINGTON                                                                              DECLARATIQN__DEDAMON
12.ASH
LLC d/b/a DAMON DASH STUDIOS,

                                                                      Defendants.
-- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -x
          I declare under penalty of perjury under the laws of the United States of America and
California that the foregoing is true and correct.
     1. I submit this Declaration attesting to the present financial hardship that I am facing
which is why I have not been able to pay the deposition transcript costs.
     2. As suggested in the joint letter, I not have a salary or income, but depend solely on my
business to provide me with some personal income. This personal income is virtually non-
existent in recent times except for some one-off television projects and one substantial monetary
settlement with Lee Daniels, the Academy Award nominated director.
          3. In sum, virtually all of the revenues my business (Poppington LLC) generates is being
utilized by this business to sustain itself, pay its employees and overhead and, hopefully break
even (profit wise) over time.
          4.        Due to the confidential and personal nature of certain documents, I am sending
copies of garnishment notices, restraining notices, expenses, etc. separately for the Court to
consider as directed.

        5. More specifically, in roughly the last six months (which is when the remote deposition
took place), I received no salary or distributions from my business and was primarily depending
on the quarterly settlement payments I was supposed to receive from a lawsuit that I settled with
Lee Daniels ("Settlement") to pay all of my personal and business expenses.
        6. These expenses and obligations are substantial and, importantly, at the time the
planned deposition was to go forward in Boston (two months ago), the monies owed to
individuals, vendors, landlord, etc. was roughly $100,000. An itemized list of these expenses is
being submitted separately.
        7. The Court will note that additional expenses were incurred due to the pregnancy of his
fiance, Raquel Hom.
        8. In short, this roughly $100,000 of expenses has since ballooned by tens of thousands of
dollars as I did not receive the $105,000 he was expecting to receive from the Settlement in April
and July 2019 due to the money being tied up by restraining notices and motions in an
interpleader action filed by his creditors. Copies of the Lee Daniels settlement and related
restraining notices are being submitted separately. Again, my attorneys in the interpleader are
working to resolve the dispute, but as a result of that interpleader action, the creditors seek to
take all of these settlement payments for the next two years or so and redirect them to the
themselves, all of which has put me in an extremely dire financial situation right now.
        9. In short, my income streams have all been garnished or restrained presently and it is
very difficult to address the mounting bills until I receive some relief from the Courts in which
the various cases referred to are resolved. Thus, I would love to comply with the Court Order
...l!----""-!--- ---- -'-- - - - ·   .Ll--   "'------......!-""- ___ .,__   1---L -------"-   --------•1-- ---- .Ll---- ---'--- ---1---   .c_ ___ ..J_ ----
       Case
        Case1:21-cv-05411-JPC
             1:19-cv-01944-JSR Document
                                Document28
                                         58 Filed
                                             Filed07/02/21
                                                   11/12/19 Page
                                                             Page42
                                                                  2 of 87
                                                                       2
mrecung mew pay me rranscnpi cosis, om cannm presenuy pay mese cosis; wnen runus are
available (which may be as soon as January 2020) when these cases are resolved, this cost can
and will be paid to Plaintiff's counsel as ordered.



transcript costs can be paid.

Date: October 30, 2019
Los Angeles, California
                                                    2
       For the foregoing reasons, I respectfully ask this Court to deny any extra sanction
requests and excuse me from having to comply with the Court's order until such time as the



                                                       .   ---
                                                                        ::2·
                                                                          ~
                                                                           . , ./
                                                                             _ / -

                                                           Damon Anthony Dash
1
Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 43 of 87




                 EXHIBIT E
    Case
     Case1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document
                             Document28
                                      62 Filed
                                          Filed07/02/21
                                                01/31/20 Page
                                                          Page44
                                                               1 of 87
                                                                    2



UNITED STATES DISTRICT COURT                            USDCSDNY
SOUTHERN DISTRICT OF NEW YORK                           iJOCUMbNT
-----------------------------------       X
EDWYNA W. BROOKS d/b/a EW BROOKS
                                                        ELECTRONICALLY FILED
BOOKS LLC,                                              DOC#: _ _ _ _ _......,._
                                                        D "Tf FTL ED: - - - f f ~ 9 H ' ~
       Plaintiff,

                -v-                                 19-cv-1944 (JSR)

DAMON ANTHONY DASH and POPPINGTON                          ORDER
LLC d/b/a DAME DASH STUDIOS,

       Defendants.
-----------------------------------       X


JED S. RAKOFF, U.S.D.J.

     On January 30, 2020, counsel for plaintiff Edwyna Brooks,

via e-mail, requested the Court to hold defendants Damon Dash

and Poppington LLC in contempt of court and to impose sanctions

in the amount of $10,000 for their violations of the stipulation

and order for a preliminary injunction effective March 19, 2019.

     Under the terms of the injunction, Dash agreed not to

"market, advertise, promote, distribute, sell the film Mafietta

during the pendency of this litigation." ECF No. 23. And, at the

close of bench trial on January 23, 2020, the Court reminded the

parties that the injunction would be in effect until the Court

issues its findings of fact and conclusions of law later this

year. Despite this clear directive, defendants have, by their

own admission, failed to comply with the terms of the injunction

by not removing three Instagram posts - each dated March 5,

2017, March 8, 2017, and March 11, 2017 - promoting the film on
     Case
      Case1:21-cv-05411-JPC
           1:19-cv-01944-JSR Document
                              Document28
                                       62 Filed
                                           Filed07/02/21
                                                 01/31/20 Page
                                                           Page45
                                                                2 of 87
                                                                     2



Poppington LLC's account. However, defendants contend this was

accidental.

     Without ruling whether the violation was intentional or

accidental, the Court hereby orders defendants to remove the

said posts by no later than January 31, 2020 at 5:00 p.m. While

no sanctions will be imposed for the aforementioned violation,

failure to comply with this Order, as well as any further

knowing or reckless violation of the terms of the preliminary

injunction, will be deemed contempt of court and sanctions will

be imposed.

     SO ORDERED.

Dated:     New York, NY
           January 30, 2019                   n\JED S. RAKOFF, U.S.D.J.

              ~--~s(>~- c~~




                                      2
Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 46 of 87




                 EXHIBIT F
     Case
     Case1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document
                            Document28
                                     71 Filed
                                        Filed07/02/21
                                              04/14/20 Page
                                                       Page47
                                                            1 of
                                                              of21
                                                                 87



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
EDWYNA W. BROOKS d/b/a EW BROOKS      :
BOOKS LLC,                            :
                                      :             19-cv-1944 (JSR)
               Plaintiff,             :
                                      :
               -v-                    :           FINDINGS OF FACT AND
                                      :            CONCLUSIONS OF LAW
DAMON ANTHONY DASH and POPPINGTON LLC :
d/b/a DAME DASH STUDIOS,              :
                                      :
               Defendants.            :
------------------------------------- x

JED S. RAKOFF, U.S.D.J.

     This copyright and trademark infringement case concerns the

film “Mafietta,” which is adapted from a book series of the same

name. Plaintiff Edwyna Brooks is the author of the Mafietta book

series, and defendant Damon Dash is a movie and music producer

and the Chief Executive Officer of the co-defendant Poppington

LLC, d/b/a Dame Dash Studios. In July 2015, Brooks and Dash

started working on producing together a film version of

Mafietta, but during the course of 2015 and 2016, their

collaborative relationship fell apart. In 2017, defendants

started marketing and selling the film on iTunes and on Dame

Dash Studios’ website, all without Brooks’ consent.

     On February 28, 2019, Brooks brought the instant action

against defendants, claiming: (1) copyright infringement in

violation of the Copyright Act (“Count One”); (2) trademark

infringement in violation of the Lanham Act (“Count Two”); and
     Case
     Case1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document
                            Document28
                                     71 Filed
                                        Filed07/02/21
                                              04/14/20 Page
                                                       Page48
                                                            2 of
                                                              of21
                                                                 87



(3) common law trademark infringement (“Count Three”). See Pl.

Ex. 1.1 On March 19, 2019, the parties entered into a stipulated

preliminary injunction, whereby defendants agreed not to market,

advertise, promote, distribute, sell, or utilize the film in any

fashion during the pendency of this litigation. On September 30,

2019, the Court granted summary judgment in favor of Brooks with

respect to her trademark claims, but denied her motion with

respect to the copyright claim as the Court found genuine

disputes of material facts regarding that claim. See Memorandum

Order dated 9/30/2019.

     A bench trial of the copyright claim, as well as to

determine damages for all three claims, commenced on January 21,

2020 and lasted for three days. The Court received 19 exhibits2

and heard testimony from five witnesses: Brooks, Dash, Edwin

Rush (attorney for Brooks in negotiating an unexecuted contract

regarding the film), Eric Howard (attorney for Dash in


1
     “Def. Ex.” refers to defendants’ trial exhibits; “Pl. Ex.”
refers to plaintiff’s trial exhibits; “Tr.” refers to the trial
transcript; and “JCO” refers to the stipulated facts in the
parties’ joint pre-trial consent order.
2
     During trial, defendants moved to admit Def. Ex. 15, a
short video clip attached to Def. Ex. 14, an email from Brooks
to Dash on May 9, 2016. See Tr. 1/23/2020, at 81:4-82:9. Brooks
timely raised an objection based on relevancy, but the Court
could not rule on the objection during trial as there were
technological issues with playing the video. Id. After reviewing
the video, the Court overrules the objection and admits Def. Ex.
15 into evidence.



                                  -2-
     Case
     Case1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document
                            Document28
                                     71 Filed
                                        Filed07/02/21
                                              04/14/20 Page
                                                       Page49
                                                            3 of
                                                              of21
                                                                 87



negotiating the same unexecuted contract), and Alvin Williams

(damages expert for Brooks). On March 30, 2020, the parties

submitted post-trial memoranda in lieu of oral summations.

     Having now carefully reviewed all of the materials, the

Court hereby grants judgment in favor of Brooks on her copyright

infringement claim, issues a permanent injunction against

defendants, and awards Brooks $300,000.00 in total damages,

based on the findings of fact and conclusions of law set forth

below. The Court’s findings of fact are based on its assessment

of the evidence received at trial, including its assessment of

the credibility of the witnesses (based on their demeanor at

trial, the consistency and internal logic of their accounts, and

other pertinent factors). In particular, the Court finds

generally credible the testimony of Brooks. In contrast, even

disregarding the fact that Dash was throughout the trial

disruptive and apparently incapable of exercising ordinary

civility, the Court finds Dash’s testimony to be unworthy of

belief.3 To the extent there are conflicts between the testimony


3
     To mention just a few of the many instances of Dash’s
disruptive behaviors, Dash repeatedly disrupted the trial
testimony of Edwin Rush, shouting out answers to questions
directed at the witness, loudly accusing the witness of “lying,”
and repeatedly making gestures and uttering unpleasant noises.
Tr. 1/21/2020, at 51:21-52:5, 52:17-53:3. And by way of example
of Dash’s gross incivility, during cross-examination, Dash
characterized plaintiff’s attorney’s breath as “doo-doo.” Tr.
1/23/2020, at 49:23-50:2. (Dash had engaged in similar obscene



                                  -3-
     Case
     Case1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document
                            Document28
                                     71 Filed
                                        Filed07/02/21
                                              04/14/20 Page
                                                       Page50
                                                            4 of
                                                              of21
                                                                 87



of Brooks and the testimony of other witnesses, the Court

credits the former unless otherwise noted.

                              Background

    Brooks, d/b/a EW Brooks LLC, is the author of a four-part

book series titled Mafietta, which is based on an aspiring

female crime boss. JCO 8-9; Tr. 1/22/2020, at 71:1-5, 19-20. Her

goal when writing the book series was to turn them into a film

or a television series. JCO 8-9. Dash is the Chief Executive

Officer of Poppington LLC, a New York limited liability company,

and ran a “Poppington seminar” designed to help and mentor

independent, aspiring entrepreneurs. JCO 9; Tr. 1/22/2020, at

156:10-157:5.

    In mid-July 2015, Brooks paid $50.00 to attend a Poppington

seminar held in Albemarle, North Carolina. Tr. 1/22/2020, at



attacks on plaintiff’s counsel during Dash’s deposition. See,
e.g., id. at 50:14-24 (quoting from deposition).

     Substantively, Dash was repeatedly evasive and/or
inconsistent. For example, he initially stated that he “always”
entered into a 50/50 ownership arrangement at the outset with
aspiring movie producers like Brooks, see Tr. 1/22/2020, at
156:15-17, 161:17-21, but when the Court inquired further, he
admitted that the instant project with Brooks was the “first
time” that he worked on such a project involving a movie, see
id. at 163:21-164:8. In addition, he made hyperbolic statements
such as that the Mafietta film did not reflect the script Brooks
prepared “at all” and that he “had to improvise and make up the
whole thing,” which the Court finds extremely unlikely given
that the actors did table reads based on, and the script editors
worked off of, the script and rewrites that Brooks prepared. Tr.
1/22/2020, at 169:5-25; see also Tr. 1/23/2020, at 70:10-71:2.



                                  -4-
     Case
     Case1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document
                            Document28
                                     71 Filed
                                        Filed07/02/21
                                              04/14/20 Page
                                                       Page51
                                                            5 of
                                                              of21
                                                                 87



71:21-72:1; JCO 9-10. Brooks and Dash discussed the book series

Mafietta, and Brooks relayed to Dash that she had the necessary

funding to shoot a movie version of Mafietta and that she needed

“mentorship and a co-sign” to pursue the movie production. JOC

7; Tr. 1/22/2020, at 72:2-19. Dash agreed to provide directorial

services. JOC 7; Tr. 1/22/2020, at 158:20-159, 168:21-23.

    The filming began on August 3, 2015 and was completed by

August 6, 2015. JCO 10; Tr. 1/22/2020, at 75:23-76:1. Prior to

shooting the film, Dash, Brooks, and other actors of the film

did a table read of the script that Brooks prepared and gave to

Dash. Tr. 1/22/2020, at 72:20-73:3, 120:8-23. Brooks and Alicia

Allen, who had been helping Brooks with adapting the book series

to a film, issued rewrites of the script on the second day of

the filming, and issued the final version of the script

reflecting further rewrites on the last day of the filming. Pl.

Ex. 19; Tr. 1/22/2020, at 74:22-75:2, 77:20-78:23, 120:24-121:9,

149:20-24. Brooks paid for the entire production cost of

$49,372.34. Pl. Exs. 12, 25; Tr. 1/22/2020, at 103:23-104:4,

105:21-106:5. In exchange for 50% of net profits of the film,

Dash provided his Dragon Red camera, performed the directorial

services, brought in certain celebrities as key cast members –

including Chandra Davis a/k/a Deelishis and Jonathan Ancrum

a/k/a Murda Mook – and promoted the film afterwards. Id.; Tr.




                                  -5-
     Case
     Case1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document
                            Document28
                                     71 Filed
                                        Filed07/02/21
                                              04/14/20 Page
                                                       Page52
                                                            6 of
                                                              of21
                                                                 87



1/22/2020, at 79:6-10, 84:22-85:6, 85:12-21, 113:18-25, 118:11-

13, 119:18-23, 132:15-20; Tr. 1/23/2020, at 4:1-6, 16-20.

    On July 31, 2015, before the production began, Rush,

counsel for Brooks, sent an email to Dash with a draft of the

Mafietta Motion Picture Director’s Agreement laying out the

terms of Brooks and Dash’s collaboration. Tr. 1/21/2020, at 8:1-

2; JCO 8; Pl. Ex. 20. After finishing the shooting, the parties

continued with their postproduction work, Tr. 1/22/2020, 79:24-

80:3, but their collaborative relationship fell apart as Brooks

and Dash could not agree on various aspects of the production.

See, e.g., Pl. Ex. 27; Tr. 1/22/2020, at 80:6-90:18. Eventually,

on November 11, 2015, Rush, on behalf of Brooks, sent a draft

termination and release letter to Dash for his signature, and

Brooks sent an email to Craig Thieman, a film editor, directing

him to cease and desist all further contact with Dash regarding

the film. Pl. Ex. 5; Tr. 1/21/2020, at 23:11-14; Tr. 1/22/2020,

at 88:15-90:13, 166:16-22.

    In an apparent attempt to salvage the situation, the

parties’ respective lawyers, Rush and Howard, resumed

negotiating the Mafietta Motion Picture Director’s Agreement

beginning on January 13, 2015. Pl. Ex. 26; Tr. 1/22/2020, at

90:14-17. On April 8, 2016, Rush sent to Howard an updated draft

of the agreement incorporating various terms they had negotiated

between January 13, 2015 and April 8, 2016. Pl. Ex. 26; Tr.


                                  -6-
     Case
     Case1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document
                            Document28
                                     71 Filed
                                        Filed07/02/21
                                              04/14/20 Page
                                                       Page53
                                                            7 of
                                                              of21
                                                                 87



1/21/2020, at 16:19-23. After still further negotiations, Rush,

on October 4, 2016, sent Howard a further updated draft of the

agreement. Pl. Ex. 25. All three versions of the agreement

contained identical work-for-hire and postproduction provisions

(discussed in more detail below). Pl. Exs. 20, 25, 26. Dash,

however, signed none of these three versions, and in the end

there was no signed agreement between Brooks and Dash.4 Tr.

1/21/2020, at 8:14-16, 11:14-15; 14:3-14, 24:10-15.

     Nonetheless in February and March of 2017, the defendants

put numerous posts on the Instagram page of Dame Dash Studios

promoting the film. Pl. Ex. 11; Tr. 1/22/2020, at 92:5-97:13.

Also, in 2017, the defendants, without Brooks’ consent, placed

the 17-minute version of the film on the subscription-based

platform of Dame Dash Studios5 and on iTunes. JCO 11; Tr.

1/22/2020, at 91:25-92:11, 97:15-17. Upon discovering this,

Brooks, on December 29, 2017, reached out to iTunes, which took

down the film from its platform in late January 2018. Id.; Pl.


4
     Previously, the Court determined that, under applicable New
York or North Carolina statute of frauds, there was no
enforceable oral contract pursuant to which Dash had a co-
ownership interest in net profits of the film, while clarifying
that co-ownership in net profits of the film and co-authorship
in the film are distinct concepts, where the former is an
indicium of the latter. See Memorandum Order dated 9/30/2019, at
11-16.
5
     Dame Dash Studio offers subscription options of either
$9.99/month or $49.99/year. Pl. Ex. 6.



                                  -7-
     Case
     Case1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document
                            Document28
                                     71 Filed
                                        Filed07/02/21
                                              04/14/20 Page
                                                       Page54
                                                            8 of
                                                              of21
                                                                 87



Ex. 1, Ex. E; see also Tr. 1/22/2020, at 97:19-100:22. On

January 27, 2019, Brooks registered the film with the U.S.

Copyright Office with the Registration No. Pau 003956394, and

brought the instant action against defendants on February 28,

2019. Pl. Exs. 1, 14; JCO 11; Tr. 1/22/2020, at 107:10-20,

143:7-17.

                 Claim for Copyright Infringement

     In order to establish copyright infringement, plaintiff

must show “(1) ownership of a valid copyright, and (2) copying

of constituent elements of the work that are original.” Feist

Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991).6

There is no dispute that Brooks owns a valid copyright over the

film Mafietta: in January 2019, Brooks registered the film with

the U.S. Copyright Office. Pl. Ex. 14; see also Fonar Corp. v.

Domenick, 105 F.3d 99, 104 (2d Cir. 1997) (“A certificate of

copyright registration is prima facie evidence that the

copyright is valid.”). Furthermore, there is no dispute that

defendants “copied” – defined to include reproduction and

distribution – the film Mafietta. See Arista Records LLC v. Doe,

604 F.3d 110, 117 (2d Cir. 2010).




6
     Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.



                                  -8-
     Case
     Case1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document
                            Document28
                                     71 Filed
                                        Filed07/02/21
                                              04/14/20 Page
                                                       Page55
                                                            9 of
                                                              of21
                                                                 87



    Defendants’ defense is that Dash co-owned the copyright in

the film Mafietta, in which case Dash cannot be held liable. In

the Second Circuit, when there is no written contract to address

co-authorship (as is the case here), two or more contributors to

a work are considered “joint authors” if each “(1) made

independently copyrightable contributions to the work; and (2)

fully intended to be co-authors.” Thomson v. Larson, 147 F.3d

195, 200 (2d Cir. 1998). In its summary judgment order, the

Court already determined that Dash has made independently

copyrightable contributions to the film Mafietta. See Memorandum

Order dated 9/30/2019, at 10. Therefore, the only issue at trial

with respect to the liability portion of Count One was whether

Brooks and Dash fully intended to be co-authors.

    The Second Circuit has declined to define explicitly what

kinds of proof are necessary to show such joint intent, because

the test of co-authorship depends on specific factual

circumstances. Nevertheless, a “specific finding of mutual

intent [is] necessary,” and, to assess this determination,

courts have typically considered such factors, inter alia, as

whether the parties intended to be credited or billed as co-

authors, the parties’ view of decision-making and creative

control, and the right to enter into third party contracts.

Thomson v. Larson, 147 F.3d 195, 202-04 (2d Cir. 1998).




                                  -9-
     Case 1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document 28
                                     71 Filed 07/02/21
                                              04/14/20 Page 56
                                                            10 of 87
                                                                  21



    Here, the Court finds that Brooks and Dash did not ever

intend to be co-authors. To begin with, the Court credits the

testimony of Brooks and Rush that Dash was employed under the

doctrine of work for hire and that it was never intended that he

be a co-author of the film. See generally Tr. 1/21/2020 at 9:18-

23:20; Tr. 1/22/2020, at 79:6-152:19. Documentary evidence

introduced at trial corroborates this assertion. For instance,

although the Mafietta Motion Picture Director’s Agreement was

never executed, all three drafts – dated July 30, 2015, April 8,

2016, and October 4, 2016, respectively – contained the

following identical work-for-hire provision:

       Director’s [(i.e., Dash’s)] performance hereunder,
       including all suggestions, ideas, or screen business
       contributed to the screenplay or to the Film as made will
       be as an employee for hire, with the resulting film to be
       deemed a work made for hire as defined in the United
       States Copyright Act, and Producer [(i.e., Brooks)], or
       its designee, will be deemed the sole author thereof.
       Moreover, Director waives any so-called author’s rights
       or droit moral that may accrue under any law throughout
       the world based on or deriving from his contributions to
       the Film.

Pl. Exs. 20, 26, 25. All three versions also contained the

following identical postproduction clause:

        Director will have the right to consult with Producer
        during postproduction of the motion picture, and
        Director will be available for consultation, but
        Producer will have the right to make all final decisions
        with respect to editing and postproduction work,
        release, and exploitation of the motion picture.




                                  -10-
     Case 1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document 28
                                     71 Filed 07/02/21
                                              04/14/20 Page 57
                                                            11 of 87
                                                                  21



The fact that Dash and his counsel never objected to these

provisions from July 30, 2015 through at least October 4, 2016 –

while other provisions regarding reimbursement, merchandise,

additional filming, additional investment, producer’s credit,

and more were actively revised during the negotiation process –

strongly supports the finding that the parties did not intend

Dash to be a co-author of the film. See Pl. Exs. 26, 25; Tr.

1/21/2020, at 12:16-13:2, 23:17-20; Tr. 1/22/2020, at 184:20-25,

187:24-189:19, 200:13-15, 201:16-18, 202:9-14.

    Furthermore, in an email to Dash on September 22, 2015,

Brooks wrote:

       I need to know that the ‘Mafietta’ brand is in tact [sic]
       as it was when I brought it to you. This is about women’s
       empowerment at the end of the day. . . . I can’t have you
       take it so far left or right that I don’t recognize it.
       For that reason, I am not offering creative control. I am
       offering a chance for you to bring an edit to the table .
       . . I will maintain final approval.

       I have no issue with paying out the 50% we discussed.
       However, I have a big issue with the word OWN as the
       book, sizzle, and script were complete when I met you.

Pl. Ex. 27. This email shows Brooks’ clear intent to deny

sharing any creative control with Dash. See also Tr. 1/22/2020,

at 79:14-16.




                                  -11-
     Case 1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document 28
                                     71 Filed 07/02/21
                                              04/14/20 Page 58
                                                            12 of 87
                                                                  21



     In contrast, although Dash and Howard testified that the

parties intended Dash to be a co-author,7 their self-serving

testimony not only lacked credibility but also was not

corroborated by a single piece of documentary evidence. See

generally Tr. 1/22/2020, at 160:15-164:9, 167:11-25, 180:23-

190:9; Tr. 1/23/2020, at 16:12-14. Rather, they could only point

to documentary evidence showing that Brooks and Dash intended

the profits to be split 50/50 (which is not contested), rather

than that Brooks and Dash intended to co-own the copyright. Tr.

1/22/2020, at 185:23-186:9; Tr. 1/23/2020, at 23:1-8; Pl. Ex.

26; see also Tr. 1/21/2020, at 17:5-17. In fact, Dash admitted

at one point that the word “copyright” “never came up” between

him and Brooks, and he did not seem to demonstrate any

understanding of the difference between ownership interest in

profits and ownership interest in copyright. Tr. 1/23/2020, at

23:6-8, 29:21-30:2, 33:18-23.



7
     After the close of evidence, Brooks made a Fed. R. Civ. P.
50 motion for judgment as a matter of law, arguing that a
reasonable jury would not have a legally sufficient evidentiary
basis to find for Dash on whether the parties intended Dash to
be a co-author of the film. Tr. 1/23/2020, at 86:20-88:19. As
this was bench trial, the motion should have been made pursuant
to Fed. R. Civ. P. 52, rather than Fed. R. Civ. P. 50. Even
assuming Brooks made the motion properly under Fed. R. Civ. P.
52, the Court hereby denies the motion, as this testimony by
Dash and Howard provided some evidentiary basis – although the
Court, as a fact finder, eventually found their testimony not
credible – that the parties intended Dash to be a co-author.



                                  -12-
     Case 1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document 28
                                     71 Filed 07/02/21
                                              04/14/20 Page 59
                                                            13 of 87
                                                                  21



     For the foregoing reasons, the Court finds that the parties

did not mutually intend Dash to be a co-author of the film and

therefore Dash did not co-own the copyright in the film. The

Court further finds that Brooks was the dominant author between

the two.8 See 16 Casa Duse, LLC v. Merkin, No. 12-cv-3492 (RJS),

2013 WL 5510770, at *9 (S.D.N.Y. Sept. 27, 2013), aff’d in part,

rev’d in part on other grounds, 791 F.3d 247 (2d Cir. 2015)

(“When the Second Circuit finds that there is no mutual intent

to be co-authors, it holds that whoever was the ‘dominant’

author is the sole author.”).     Accordingly, the Court concludes

that defendants infringed Brooks’ copyright by reproducing and

distributing the film on iTunes and Dame Dash Studios without

her permission.

                        Remedies and Damages




8
     As discussed above, Brooks was the author of the book
series that was turned into the film, paid for the entire
production and post-production, paid the actors, provided the
scripts and re-writes, and so forth. Pl. Exs 12, 19, 25; Tr.
1/22/2020, at 71:1-5, 19-20, 74:22-75:2, 77:20-78:23, 103:23-
104:4, 105:21-106:5, 120:24-121:9, 149:20-24; JCO 8-9.
Furthermore, the documentary evidence discussed above also
strongly supports finding Brooks to be the dominant author.
Tellingly, Dash did not even recognize almost all of the crew
who were working on shooting the film. Tr. 1/23/2020, at 59:24-
60:22. In addition, as discussed above, the Court entirely
discredits Dash’s hyperbolic statements that the film did not
reflect the script Brooks prepared “at all” and that he “had to
improvise and make up the whole thing.” Tr. 1/22/2020, at 169:5-
25; see also Tr. 1/23/2020, at 70:10-71:2.



                                  -13-
     Case 1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document 28
                                     71 Filed 07/02/21
                                              04/14/20 Page 60
                                                            14 of 87
                                                                  21



     Given that defendants are liable to Brooks on the claims

for copyright infringement and trademark infringement, the Court

hereby issues a permanent injunction enjoining defendants, and

each of them, from marketing, advertising, promoting,

distributing, selling, or copying the film Mafietta without

Brooks’ consent. See 17 U.S.C. § 502(a); 15 U.S.C. § 1116(a).

     In addition to injunctive relief, Brooks seeks the

following monetary damages: (1) $557,372.84 for copyright

infringement (consisting of $49,372.84 for the cost of producing

the film, $8,000.00 for the cost of marketing, and $500,000.00

for future income loss), (2) $557,372.84 for trademark

infringement (consisting of the same), (3) $375,500.00 in

discretionary damages relating to infringement, (4) costs and

attorney’s fees, and (5) treble damages.9 The Court concludes,

however, that only damages in the total amount of $300,000.00

are warranted, for the following reasons.

     Damages Under Count One. Under the Copyright Act, Brooks

may elect to seek either actual damages and profits or statutory

damages, and Brooks elected the former at the end of the trial.

17 U.S.C. § 504(c)(1); Tr. 1/23/2020, at 86:16-19. The relevant


9
     In contrast, in the joint pre-trial consent order, she
sought, without distinguishing damages under the copyright claim
from those under the trademark claims: (1) $49,372.84 for the
cost of producing the film, (2) $500,000.00 for future income
loss, (3) attorney’s fees, and (4) treble damages.



                                  -14-
     Case 1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document 28
                                     71 Filed 07/02/21
                                              04/14/20 Page 61
                                                            15 of 87
                                                                  21



statutory provision states: “The copyright owner is entitled to

recover the actual damages suffered by him or her as a result of

the infringement, and any profits of the infringer that are

attributable to the infringement and are not taken into account

in computing the actual damages. . . .” 17 U.S.C. § 504(b).

Here, as noted, Brooks seeks recovery based on actual damages

(including loss of future income) suffered by her, rather than

defendants’ profits.10

     In assessing actual damages she suffered, the Court makes

the following findings of fact. In 2016, Brooks submitted the

film to an international film festival held in Nashville, TN,

where the film won an award. Tr. 1/22/2020, at 104:9-11, 146:15-

19. However, once defendants placed the film on Dame Dash

Studios and iTunes in 2017, which constituted a commercial

release, the film no longer became eligible for submissions to

many other film festivals, effectively eliminating any chance of

further marketing of the film through festivals. Id.; id. at

147:4-12; Tr. 1/21/2020, at 38:12-39:3, 46:4-16. Also, placement

of the film on commercial platforms, as well as the dispute over

10
     Except for defendants’ advertisement revenue figures from
the first quarter of 2017 to May 2019 associated with the
Mafietta trailer placed on YouTube, no evidence was presented
during trial regarding how much profit defendants made from
streaming the film on iTunes or Dame Dash Studios, other than
Dash’s self-serving testimony that there was no revenue from
iTunes or Dame Dash Studios associated with the film. Tr.
1/23/2020, at 20:19-22:25, 25:23-26:12, 51:17; Def. Ex. 32.



                                  -15-
     Case 1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document 28
                                     71 Filed 07/02/21
                                              04/14/20 Page 62
                                                            16 of 87
                                                                  21



the chain of title, largely erased the possibility that the film

would be acquired by a media platform. Id.; id. at 39:4-19; Tr.

1/22/2020, at 104:1-9, 138:5-11, 139:2-8; Pl. Ex. 16.

     The Court finds that Brooks thereby lost approximately

$300,000.00 in potential future income as a result of

defendants’ infringing conduct. According to the expert

testimony by Williams,11 the 17-minute film could have been

transformed into a TV series or a back-door pilot. Pl. Ex. 16;

see generally Tr. 1/21/2020, at 34:11-62:16. Mafietta could well

have been acquired as such by cable networks or streamlining

video on-demand services (“SVODs”), given that there have been

high demands for organized crime TV series and series produced

by, written by, and starring people of color. Id. Furthermore,

the cast for the film involved an identifiable female talent

with a solid fan base – with over two million followers on her

Instagram account – and a male lead with a strong underground

hip hop fan base. Id. If the 17-minute film had been acquired as


11
     During trial, defendants objected to the admissibility of
Williams as an expert witness, on the ground that Williams was
allegedly not an expert in film and sale acquisition. See Tr.
1/21/2020, at 32:22-33:19. The Court reserved its decision. See
id. After examining all relevant evidence - including Williams’
resume and his testimony, all of which show his expertise and
experience in acquisition of films for distribution as well as
licensing films for various media platforms - the Court hereby
overrules the objection to the admissibility of Williams as an
expert witness. See, e.g., Pl. Ex. 16; Tr. 1/21/2020, at 31:2-
32:5, 41:3-42:9. It also finds his testimony credible.



                                  -16-
      Case 1:21-cv-05411-JPC
           1:19-cv-01944-JSR Document 28
                                      71 Filed 07/02/21
                                               04/14/20 Page 63
                                                             17 of 87
                                                                   21



such by cable networks, each episode would have had a production

budget from $50,000.00 to $250,000.00 per episode, and possibly

higher if acquired by premium pay channels or SVODs, id., thus

implicitly reflecting the potential profitability of the

series.12

     For damages calculation, Williams assumed that ten episodes

would be produced based on the 17-minute version of the film,

but he provided no explanation as to how he arrived at the ten

episode figure. Pl. Ex. 16; Tr. 1/21/2020, at 58:12-15; see also

id. at 39:20-40:3. However, he testified that typically networks

would make a minimum of six episodes, because they need at least

six episodes to qualify for an Emmy Award. Tr. 1/21/2020 at

37:17-23. Therefore, the Court finds that conservatively six

episodes would have come out of this film, and thus finds that

Brooks lost about $300,000.00 in future income.

     While Brooks is therefore entitled to $300,000.00 in actual

damages for lost income, she is not entitled to damages for the

costs of producing and marketing the film in the amount of,

respectively, $49,372.84 and $8,000.00,13 because she would have


12
     Any cost associated with marketing the show or back-door
pilot – conservatively, at least $200,000.00 according to
Williams’ testimony, Tr. 1/21/2020, at 50:22-51:12 – would be
borne by the network, rather than by Brooks. Id. at 60:20-61:11.
13
     In her post-trial closing memorandum, Brooks asserts for
the first time that she is entitled to $8,000.00 in relation to



                                   -17-
     Case 1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document 28
                                     71 Filed 07/02/21
                                              04/14/20 Page 64
                                                            18 of 87
                                                                  21



spent those amounts regardless of whether defendants

subsequently infringed her copyright. Moreover, Brooks has not

put forth any reason why treble damages are warranted, nor does

the Court find a reason to award treble damages. While Dash may

be a difficult and intemperate person, and one lacking in

credibility, there is no evidence that he entered into this

arrangement for the purpose of committing a blatant fraud.

Lastly, under the relevant statutory provisions, Brooks is not

entitled to attorneys’ fees, because the infringement at issue

started before the registration of her copyright.14 17 U.S.C. §



marketing the film after it was produced, based on her testimony
during trial. See Plaintiff’s Post-Trial Memorandum, ECF No. 64,
at 12; Tr. 1/22/2020, at 126:17-23.
14
     After the close of evidence, defendants made a motion for
judgment on the merits regarding damages under Count One,
arguing that there was no evidence that Brooks’ copyright was
infringed after it was registered in January 21, 2019. Tr.
1/23/2020, at 89:18-90:9. The motion is granted with respect to
the issue of whether Brooks is entitled to attorney’s fees as
discussed above, but denied in all respects. Although
registration of a work with the Copyright Office is a
precondition to filing a suit for infringement under the
Copyright Act, see 17 U.S.C. § 411(a), such registration “is not
a condition of copyright protection.” 17 U.S.C. § 408(a); see
also Well-Made Toy Mfg. Corp. v. Goffa Int’l Corp., 210 F. Supp.
2d 147, 157 (E.D.N.Y. 2002), aff’d sub nom., 354 F.3d 112 (2d
Cir. 2003). However, plaintiff may not recover statutory damages
and attorneys’ fees for infringement that occurred before
registration. See 17 U.S.C. § 412; Argentto Sys., Inc. v. Subin
Assocs., LLP, No. 10-cv-8174 (RWS), 2011 WL 2534896, at *2
(S.D.N.Y. June 24, 2011). Therefore, Brooks is not entitled to
attorneys’ fees related to the copyright infringement claim, but
she properly seeks actual damages for pre-registration
infringement. See also Renna v. Queens Ledger/Greenpoint Star



                                  -18-
     Case 1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document 28
                                     71 Filed 07/02/21
                                              04/14/20 Page 65
                                                            19 of 87
                                                                  21



412; see also Ez–Tixz, Inc. v. Hit–Tix, Inc., 919 F. Supp. 728,

735-36 (S.D.N.Y. 1996).

     Damages Under Counts Two (and Three15). Under the Lanham

Act, Brooks is entitled to recover “(1) defendant’s profits, (2)

any damages sustained by the plaintiff, and (3) the costs of the

action.” 15 U.S.C. § 1117(a). As discussed above, Brooks seeks

actual damages she suffered, rather than defendants’ profits. To

the extent these are based on her lost future income that would

have resulted from turning the film into a TV series, the

damages sought under Counts Two and Three are duplicative of the

damages awarded under Count One. Otherwise, Brooks puts forth no

evidence that her Mafietta mark and brand were harmed or

tarnished by defendants’ infringing activities (e.g., evidence

showing a decrease in her book sale revenue). Furthermore, she

is not entitled to additional $375,000.00 in discretionary

damages, as the Court does not find that the amount of the

recovery in the amount of $300,000.00 is inadequate. See 15

U.S.C. § 1117(a).



Inc., No. 17-cv-3378 (DRH) (SIL), 2019 WL 1061259, at *4
(E.D.N.Y. Feb. 13, 2019), report and recommendation adopted,
2019 WL 1062490 (E.D.N.Y. Mar. 6, 2019).
15
     During trial, plaintiff conceded that the claim for common
law trademark infringement (Count Three) should, for damage
calculation purposes, be dismissed as being duplicative of the
claim for trademark infringement in violation of the Lanham Act
(Count Two). See Tr. 1/21/2020, at 63:11-64:10.



                                  -19-
     Case 1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document 28
                                     71 Filed 07/02/21
                                              04/14/20 Page 66
                                                            20 of 87
                                                                  21



    Lastly, this is not an “exceptional case” warranting an

award of attorney’s fees under the claims for trademark

infringement. Under the Lanham Act, the Court may award, in

“exceptional cases,” reasonable attorney fees to the prevailing

party. 15 U.S.C. § 1117(a). Based on the totality of

circumstances, the Court does not find “there is an unusual

discrepancy in the merits of the positions taken by the parties”

with respect to the claims for trademark infringement, as

exemplified by the arguably colorable, albeit ultimately

defeated, argument raised by defendants during this action that

Brooks had acquiesced to defendants’ use of the trademark at

issue. Georgia-Pacific Consumer Products v. Von Drehle, 781 F.3d

710 (4th Cir. 2015); see also Octane Fitness, LLC v. ICON Health

& Fitness, Inc., 134 S. Ct. 1749 (2014). Nor did defendants

“litigate[] the case in an unreasonable manner” with respect to

the claims for trademark infringement. Id.

    In sum, the Court concludes that no additional damages are

warranted under the trademark claims on top of damages awarded

under the copyright claim.

                              Conclusion

    The Clerk is directed to enter final judgment in favor of

plaintiff Edwyna Brooks, and against both defendants, jointly

and severally, in the amount of $300,000.00, plus post-judgment

interest at a rate of 0.22% per annum accruing from the date


                                  -20-
     Case 1:21-cv-05411-JPC
          1:19-cv-01944-JSR Document 28
                                     71 Filed 07/02/21
                                              04/14/20 Page 67
                                                            21 of 87
                                                                  21



hereof, see 28 U.S.C. § 1961, and to close the case.

Furthermore, defendants are permanently enjoined from marketing,

advertising, promoting, distributing, selling, or copying the

film without Brooks’ consent.

    SO ORDERED.

Dated:    New York, NY                       _______________________
          April 13, 2020                     JED S. RAKOFF, U.S.D.J.




                                  -21-
Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 68 of 87




                EXHIBIT G
     Case
      Case1:21-cv-05411-JPC
           1:19-cv-01944-JSR Document
                              Document28
                                       78 Filed
                                           Filed07/02/21
                                                 05/16/20 Page
                                                           Page69
                                                                1 of 87
                                                                     5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
EDWYNA W. BROOKS d/b/a EW BROOKS      :
BOOKS LLC,                            :
                                      :
       Plaintiff,                     :
                                      :                  19-cv-1944(JSR)
               -v-                    :
                                      :                 MEMORANDUM ORDER
DAMON ANTHONY DASH and POPPINGTON LLC :
d/b/a DAME DASH STUDIOS,              :
                                      :
       Defendants.                    :
------------------------------------- x
JED S. RAKOFF, U.S.D.J.

     Familiarity with the background to this copyright and

trademark infringement case is here assumed. As relevant here,

the Court held a three-day bench trial starting on January 21,

2020, and issued its Findings of Fact and Conclusions of Law on

April 13, 2020. See ECF No. 71. Accordingly, the Clerk of the

Court, on April 15, 2020, entered final judgment in favor of

plaintiff Edwyna Brooks, and against defendants Damon Dash and

Poppington LLC, jointly and severally, in the amount of

$300,000.00, plus post-judgment interest at a rate of 0.22% per

annum accruing from April 15, 2020.1 See ECF No. 72.

Subsequently, on May 5, 2020, defendants filed a notice of

appeal to the U.S. Court of Appeals for the Second Circuit. See

ECF No. 75.

1
  In addition, defendants were permanently enjoined from
marketing, advertising, promoting, distributing, selling, or
copying the film “Mafietta” without Brooks’ consent.
     Case
      Case1:21-cv-05411-JPC
           1:19-cv-01944-JSR Document
                              Document28
                                       78 Filed
                                           Filed07/02/21
                                                 05/16/20 Page
                                                           Page70
                                                                2 of 87
                                                                     5



     Now before the Court is a motion of defendants for a

discretionary stay of enforcement and execution of the final

judgment without a bond or other security pursuant to Fed. R.

Civ. P. 62(b). See ECF No. 76. Alternatively, defendants ask

that, if that request is denied, the Court grant a two-week

extension of the 30-day automatic stay under Fed. R. Civ. P.

62(a), so that defendants can secure a supersedeas bond to move

for a stay pursuant to Fed. R. Civ. P. 62(b).2 See Declaration in

Support, ECF No. 76-1 (“Defendants Mem.”), at 1 n.1. Plaintiff

opposes the main request but does not address the alternative

request to obtain a two-week extension. See Memorandum of Law in

Opposition to Notice to Stay Execution, ECF No. 77. For the

reasons set forth below, the Court denies the request to stay

enforcement without posting any bond, but grants a two-week

extension of the automatic stay.

     Under Fed. R. Civ. P. 62(a), “execution on a judgment and

proceedings to enforce it are stayed for 30 days after its

entry, unless the court orders otherwise.” In addition, under

Fed. R. Civ. P. 62(b), “a party may obtain a [further] stay by

providing a bond or other security. The stay takes effect when

2
  As represented to the Court in their brief and during a joint
telephonic conference held on May 13, 2020, defendants are
currently endeavoring to secure a supersedeas bond in the amount
of the judgment.


                                     2
     Case
      Case1:21-cv-05411-JPC
           1:19-cv-01944-JSR Document
                              Document28
                                       78 Filed
                                           Filed07/02/21
                                                 05/16/20 Page
                                                           Page71
                                                                3 of 87
                                                                     5



the court approves the bond or other security and remains in

effect for the time specified in the bond or other security.”

     The purpose of Fed. R. Civ. P. 62(b) is to ensure “that the

prevailing party will recover in full, if the decision should be

affirmed, while protecting the other side against the risk that

payment cannot be recouped if the decision should be reversed.”

Cleveland Hair Clinic, Inc. v. Puig, 104 F.3d 123, 125 (7th Cir.

1997).3 However, the Court “may, in its discretion, waive the

bond requirement if the appellant provides an acceptable

alternative means of securing the judgment.” In re Nassau County

Strip Search Cases, 783 F.3d 414, 417 (2d Cir. 2015) (per

curiam).

     The Second Circuit adopted the following as non-exclusive

factors for district courts to consider in determining whether

to waive the supersedeas bond requirement:

       (1) the complexity of the collection process; (2) the
       amount of time required to obtain a judgment after it
       is affirmed on appeal; (3) the degree of confidence
       that the district court has in the availability of
       funds to pay the judgment; (4) whether the defendant’s
       ability to pay the judgment is so plain that the cost
       of a bond would be a waste of money; and (5) whether
       the defendant is in such a precarious financial
       situation that the requirement to post a bond would


3
  Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.


                                     3
     Case
      Case1:21-cv-05411-JPC
           1:19-cv-01944-JSR Document
                              Document28
                                       78 Filed
                                           Filed07/02/21
                                                 05/16/20 Page
                                                           Page72
                                                                4 of 87
                                                                     5



       place other creditors of the defendant in an insecure
       position.

Id. at 417-18.

    Here, with the possible exception of the second factor, all

factors strongly weigh in favor of denying the request.

    With respect to the first, third, fourth, and fifth

factors, defendants argue that they can easily satisfy the

judgment because Poppington LLC’s annual net income exceeds the

amount of the judgment and because Poppington LLC allegedly does

not have any known secured creditors. See Defendants Mem. 3. But

this statement is flatly contradicted by the representations the

defendants have repeatedly made to the Court in the past half

year that defendants – both Dash and Poppington LLC - have not

had, and do not have, the means to pay even the mere $2,410.75

owed to plaintiff’s counsel in deposition costs as previously

ordered by the Court. See ECF Nos. 49, 57, 73. For example,

Dash, on October 30, 2019, submitted a declaration under penalty

of perjury under the laws of the United States and California

explaining why both he and Poppington LLC could not afford to

pay the $2,410.75. See ECF No. 58. In light of these prior

representations, and defendants’ continued nonpayment of even

the $2,410.75, the Court has no confidence in defendants’

ability (or willingness) to pay the judgment and is confident



                                     4
     Case
      Case1:21-cv-05411-JPC
           1:19-cv-01944-JSR Document
                              Document28
                                       78 Filed
                                           Filed07/02/21
                                                 05/16/20 Page
                                                           Page73
                                                                5 of 87
                                                                     5



that the collection process for plaintiff will be challenging

and complex if the judgment is affirmed on appeal.

    In sum, virtually all the relevant factors strongly favor

denying the request under Fed. R. Civ. P. 62(b) for a

discretionary stay of enforcement and execution of the final

judgment without a bond or other security. However, while the

Court is likewise skeptical that defendants will be able to

obtain a supersedeas bond in the amount of the judgment,

nevertheless, since plaintiff has not argued for denial of this

request, the Court grants an extension of the automatic stay

under Fed. R. Civ. P. 62(a) until May 29, 2020. No further

extension will be granted, however, for any reason, and, if

defendants wish to make a Fed. R. Civ. P. 62(b) motion for bond

approval, they must make such a motion sufficiently prior to May

29, 2020 so that the Court can rule on the motion before the

expiration of the stay on May 29, 2020.

    The Clerk of the Court is directed to close the entry

bearing docket number 76.

    SO ORDERED.
Dated:    New York, NY                         _______________________
          May 16, 2020                         JED S. RAKOFF, U.S.D.J.




                                     5
Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 74 of 87




                 EXHIBIT H
     Case 2:20-cv-07389-DMG-JC
              Case 1:21-cv-05411-JPC
                                  Document
                                      Document
                                           128 28
                                               FiledFiled
                                                     04/28/21
                                                          07/02/21
                                                                Page
                                                                   Page
                                                                     1 of 75
                                                                          8 of
                                                                             Page
                                                                               87 ID #:759




1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                 )    Case No. CV 20-7389-DMG (JCx)
12    MONIQUE BUNN,                              )
                                                 )
13                             Plaintiff,        )    ORDER RE PLAINTIFF’S MOTION
                                                 )    FOR PARTIAL SUMMARY
14                 v.                            )
                                                 )    JUDGMENT [119]
15    DAMON ANTHONY DASH, et al.,                )
                                                 )
16                             Defendants.       )
                                                 )
17                                               )
18
19           Before the Court is Plaintiff Monique Bunn’s Motion for Partial Summary
20    Judgment. [Doc. # 119 (“MSJ”).] The MSJ is fully briefed. [Doc. ## 123 (“Opp.”), 124
21    (“Reply”).] For the following reasons, the Court GRANTS in part and DENIES in part
22    Bunn’s MSJ.
23                                               I.
24                              PROCEDURAL BACKGROUND
25           Bunn initiated this action on December 26, 2019 in the Southern District of New
26    York. [Doc. # 1.] She filed the operative First Amended Complaint (“FAC”) on April 23,
27    2020 against Defendants Damon Dash, Damon Dash Studios (“DDS”), Poppington LLC,
28    and Raquel Horn. [Doc. # 49.] The FAC alleges claims for sexual battery against Dash,

                                                 -1-
     Case 2:20-cv-07389-DMG-JC
              Case 1:21-cv-05411-JPC
                                  Document
                                      Document
                                           128 28
                                               FiledFiled
                                                     04/28/21
                                                          07/02/21
                                                                Page
                                                                   Page
                                                                     2 of 76
                                                                          8 of
                                                                             Page
                                                                               87 ID #:760




1     negligence against Poppington and DDS, and conversion and negligent infliction of
2     emotional distress against all Defendants. The action was transferred to this Court on
3     August 10, 2020. [Doc. # 68].
4            Bunn filed the instant MSJ on March 31, 2021, seeking summary judgment only on
5     her conversion claim against all Defendants.
6                                                          II.
7                                        FACTUAL BACKGROUND1
8            Bunn is a photographer in the entertainment industry and resides in Pennsylvania.
9     Bunn Decl. ¶¶ 1-2 [Doc. # 121]. Dash and Horn together operate a production studio in
10    Sherman Oaks, California through Poppington, their limited liability company. SUF 3,
11    102; Dash Decl. ¶ 2 [Doc. # 123-3]3; Horn Decl. ¶¶ 2-3 [Doc. # 123-4].4
12
13
14           1
               The Court discusses only those facts relevant to the conversion claim, the only claim at issue in
15    this motion. The facts are uncontroverted unless otherwise noted. The Court will address the parties’
      evidentiary objections as they arise in the discussion. To the extent any objected-to evidence is not
16    discussed, the objections are OVERRULED as moot.
17           2
              The Court refers to the document containing Defendants’ responses for Plaintiff’s Statement of
18    Undisputed Facts (“SUF”). [See Doc. # 123-1].

19           3
                Dash claims in his declaration that he is “neither a member nor the Chief Executive Officer of
      Poppington, LLC.” Dash Decl. ¶ 3. In the immediately preceding paragraph, however, he says, “I have
20    a separate, limited liability company” with the same address that he does not dispute belongs to
21    Poppington. Id. ¶ 2. He also previously testified in a separate trial to owning Poppington, and is listed on
      Poppington’s corporate filing with the California Secretary of State as its CEO. See Brown Decl. ¶ 2, Ex.
22    1 at 24; id. at ¶ 4, Ex. 3 [Doc. # 124-1]. “When opposing parties tell two different stories, one of which
      is blatantly contradicted by the record, so that no reasonable jury could believe it, a court should not adopt
23    that version of the facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550
24    U.S. 372, 380 (2007).

25           4
                Bunn does not define DDS’s status in her moving papers, other than to refer to the studios as
      belonging to “Poppington/DDS.” See, e.g., SUF 10. In the FAC, she alleges that DDS is an alter ego of
26    Dash and is not incorporated nor is it a limited liability company or limited liability partnership. FAC ¶
27    5. In their Answer, Defendants deny the existence of DDS as an entity. Answer ¶ 6 [Doc. # 79]. Since
      the parties appear to agree that DDS is not an independent legal entity, summary judgment against it is
28    DENIED and the Court sua sponte DISMISSES it from this action.


                                                           -2-
     Case 2:20-cv-07389-DMG-JC
              Case 1:21-cv-05411-JPC
                                  Document
                                      Document
                                           128 28
                                               FiledFiled
                                                     04/28/21
                                                          07/02/21
                                                                Page
                                                                   Page
                                                                     3 of 77
                                                                          8 of
                                                                             Page
                                                                               87 ID #:761




1            In April 2019, Dash and Horn invited Bunn to come to Los Angeles for a
2     photography shoot and asked her to bring a collection of her past photographs. Bunn Decl.
3     ¶ 3. Bunn arrived in Los Angeles on April 18, 2019. Id. ¶ 5. After briefly visiting Dash
4     and Horn at their home,5 Bunn went with them to the Poppington studio. Id. at ¶ 6. She
5     brought with her a host of personal items, including two laptop computers, photography
6     equipment, and CDs and hard drives that collectively contained over 100,000 photographs.
7     Id. at ¶¶ 7, 16-17. After a few hours at the studio, the three returned to Dash’s residence,
8     where Bunn would be staying during her time in Los Angeles. Id. ¶ 8. Bunn left her
9     belongings behind at the studio in a locked office space provided by Dash and Horn. Id.
10           The next day, according to Bunn, it was agreed that Bunn needed to purchase
11    additional equipment to complete the photo shoot. Id. at ¶ 9. Dash and Horn gave her
12    Poppington’s credit card and had their driver take Bunn to the Apple store, where she
13    purchased approximately $3,000 worth of equipment. Id. at ¶ 10. According to Bunn,
14    Horn was unhappy with the cost of the purchase and became upset. Id. at ¶ 11. On the
15    evening of April 20, 2019, Dash and Horn kicked her out of the house and sent her to a
16    hotel. She asked them if she could return to the studio to retrieve her belongings, but they
17    refused. Id. at ¶ 12. They assured her that they would send her belongings to her the
18    following week. Id. at ¶ 13.
19           According to Dash, Bunn made unauthorized purchases on the Poppington card and
20    then was caught trying to steal the purchased items, which is why Dash and Horn asked
21    her to leave. Dash Decl. ¶ 7. Dash acknowledges that he told Bunn he would make
22    arrangements to have her belongings returned to her. Id. at ¶ 8.
23           On April 29, 2019, Bunn texted Dash requesting that her belongings be returned, but
24    he did not respond. Bunn Decl. ¶ 14, Ex. 1.
25
26
27           5
               Bunn suggests, and Defendants do not dispute, that Dash and Horn live together and are romantic
28    partners as well as business partners. See Bunn Decl. ¶¶ 4, 6.


                                                        -3-
     Case 2:20-cv-07389-DMG-JC
              Case 1:21-cv-05411-JPC
                                  Document
                                      Document
                                           128 28
                                               FiledFiled
                                                     04/28/21
                                                          07/02/21
                                                                Page
                                                                   Page
                                                                     4 of 78
                                                                          8 of
                                                                             Page
                                                                               87 ID #:762




1                                                 III.
2                                       LEGAL STANDARD
3            Summary judgment should be granted “if the movant shows that there is no genuine
4     dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
5     Fed. R. Civ. P. 56(a); accord Wash. Mut. Inc. v. United States, 636 F.3d 1207, 1216 (9th
6     Cir. 2011). Material facts are those that may affect the outcome of the case. Nat’l Ass’n
7     of Optometrists & Opticians v. Harris, 682 F.3d 1144, 1147 (9th Cir. 2012) (citing
8     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is genuine “if the
9     evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
10    Liberty Lobby, 477 U.S. at 248.
11           The moving party bears the initial burden of establishing the absence of a genuine
12    dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the
13    moving party has met its initial burden, Rule 56(c) requires the nonmoving party to “go
14    beyond the pleadings and by [his or] her own affidavits, or by the ‘depositions, answers to
15    interrogatories, and admissions on file,’ designate ‘specific facts showing that there is a
16    genuine issue for trial.’” Id. at 324 (quoting Fed. R. Civ. P. 56(c), (e)); see also Norse v.
17    City of Santa Cruz, 629 F.3d 966, 973 (9th Cir. 2010) (en banc) (“Rule 56 requires the
18    parties to set out facts they will be able to prove at trial.”). “In judging evidence at the
19    summary judgment stage, the court does not make credibility determinations or weigh
20    conflicting evidence.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir.
21                                                IV.
22                                          DISCUSSION
23           “Conversion is the wrongful exercise of dominion over the property of another. The
24    elements of a conversion claim are: (1) the plaintiff’s ownership or right to possession of
25    the property; (2) the defendant’s conversion by a wrongful act or disposition of property
26    rights; and (3) damages.” Lee v. Hanley, 61 Cal. 4th 1225, 1240 (2015). The parties do
27    not dispute the first element, that Bunn owned the property at issue. The Court therefore
28    addresses only the other two elements.

                                                  -4-
     Case 2:20-cv-07389-DMG-JC
              Case 1:21-cv-05411-JPC
                                  Document
                                      Document
                                           128 28
                                               FiledFiled
                                                     04/28/21
                                                          07/02/21
                                                                Page
                                                                   Page
                                                                     5 of 79
                                                                          8 of
                                                                             Page
                                                                               87 ID #:763




1     A.     Wrongful Act or Disposition of Property
2            A defendant wrongfully dispossesses a plaintiff of her property if he knowingly or
3     intentionally substantially interferes with it by either (1) taking possession of it, (2)
4     preventing the plaintiff from accessing it, (3) destroying it, or (4) refusing to return it after
5     the plaintiff demands its return. California Civil Jury Instructions No. 2100. Property
6     obtained lawfully can nonetheless be converted if the defendant refuses to turn over
7     possession upon demand. Cerra v. Blackstone, 172 Cal. App. 3d 604, 609 (1985).
8            Here, it is uncontroverted that Defendants had possession of Bunn’s property, asked
9     her to leave while assuring they would ship her belongings to her, then failed to do so upon
10    Bunn’s request. Defendants quibble with some extraneous details, see Opp. at 11-12,6 but
11    they do not actually dispute this basic premise. Dash and Horn both state in their
12    declarations, “At no time did I [or Poppington]7 refuse to permit Ms. Bunn to retrieve her
13    items.” Dash Decl. ¶ 8; Bunn Decl. ¶ 4. But this blanket statement does not genuinely
14    controvert the fact that they assured Bunn they would return her items, then did not do so,
15    even after she followed up. Even if Bunn could have gone straight to the studio to collect
16    her items after being asked to leave Dash’s house—viewing the facts in the light most
17    favorable to Defendants—she relied upon their promise that they would ship the items to
18    her. Perhaps at the moment Bunn left town, Defendants had not yet dispossessed Bunn of
19    the property. But when she demanded its return a week later, as she was promised, and
20    Defendants failed to do so, they dispossessed her of her belongings. Their failure need not
21    have been an affirmative act, nor was Bunn required to attempt to retrieve the property
22    herself after asking for its return, in order establish a conversion claim. See Schroeder v.
23    Auto Driveaway Co., 11 Cal. 3d 908, 918 (1974) (“Where B is in possession of the property
24
25
26
             6
27               All page references herein are to the page numbers inserted by the CM/ECF system.

28           7
                 Horn’s declaration adds “or Poppington”—otherwise, the two statements are identical.


                                                         -5-
     Case 2:20-cv-07389-DMG-JC
              Case 1:21-cv-05411-JPC
                                  Document
                                      Document
                                           128 28
                                               FiledFiled
                                                     04/28/21
                                                          07/02/21
                                                                Page
                                                                   Page
                                                                     6 of 80
                                                                          8 of
                                                                             Page
                                                                               87 ID #:764




1     . . . and A demands it, and B fails to deliver it, no modern court is going to save B from
2     being a converter on the ground that there was only a nonfeasance.”) (citation omitted).
3            Dash and Horn attest that they made efforts to return Bunn’s property through their
4     counsel, and Defendants’ counsel attempts to introduce evidence of his negotiations with
5     Bunn’s counsel after the litigation was filed surrounding the property’s return. Dash Decl.
6     ¶ 8; Horn Decl. ¶ 4; Traylor Decl. ¶¶ 2-3, Ex. A [Doc. # 123-5]. Bunn objects to this
7     evidence as violative of Federal Rule of Evidence 408, which makes inadmissible evidence
8     of settlement negotiations to prove or disprove the validity or amount of a claim. The
9     objection is OVERRULED as moot. Even if the evidence were considered, the fact that
10    Defendants made offers to return the property months later is immaterial.               The
11    dispossession of property need not be permanent to constitute conversion. See Enter.
12    Leasing Corp. v. Shugart Corp., 231 Cal. App. 3d 737, 748 (1991) (“[T]the fact that
13    plaintiff regained possession of the converted property does not prevent him from suing
14    for damages for the conversion.”).
15           Finally, Defendants argue that Bunn has not established liability against each and all
16    particular Defendants. Opp. at 14. The Court disagrees. It is uncontroverted that Dash
17    and Horn together invited Bunn to the studio owned by their LLC. Bunn left her items in
18    a locked room on property belonging to Poppington. Dash and Horn then jointly demanded
19    that Bunn leave their house, while promising they would ship her items to her, which they
20    did not do.    These facts are sufficient to make Dash, Horn, and their corporation,
21    Poppington, jointly and severally liable for conversion. McCafferty v. Gilbank, 249 Cal.
22    App. 2d 569, 576 (1967) (“Where the conversion is the result of the acts of several persons,
23    which, though separately committed, all tend to the same end, there is a joint conversion.”)
24    (citation omitted).
25           In sum, it is uncontroverted that Dash, Horn, and Poppington each participated in
26    obtaining Bunn’s property and then failed to return it upon request. This conduct satisfies
27    the disposition element of the conversion claim.
28

                                                   -6-
     Case 2:20-cv-07389-DMG-JC
              Case 1:21-cv-05411-JPC
                                  Document
                                      Document
                                           128 28
                                               FiledFiled
                                                     04/28/21
                                                          07/02/21
                                                                Page
                                                                   Page
                                                                     7 of 81
                                                                          8 of
                                                                             Page
                                                                               87 ID #:765




1     B.     Damages
2            Bunn claims that her conversion claim is worth $50,026,000. She reaches this sum
3     by asserting that each of the 100,000 photographs contained in her hard drives is worth
4     $500 a piece, and that the photography equipment and other items are worth approximately
5     $26,000. See MSJ at 8-9.
6            As for the photographs, Bunn bases their valuation on a judgment she earned for her
7     work in a 2000 lawsuit in the New York Supreme Court, Bunn v. Bad Boy Entertainment
8     Inc., et al., Case No. 103952/99, where the court awarded her $500 each for 80 photography
9     slides. See Bunn Decl. ¶ 18, Ex. 2. In that case, the defendant lost the slides, and the
10    parties had an agreement that there would be a charge of $500 per slide if any were lost.
11    Id. at 3-4. The 80 slides had been selected as the best photographs from a photography
12    session. Id. at 3.
13           The situation is completely different here. The 100,000 photographs are not a
14    preselected “best”—they are Bunn’s entire catalog. There is no agreement between Bunn
15    and Defendants over the value of the photographs. That Bunn was able to sell some of her
16    photographs for $500 does not mean that all photographs she ever took are worth $500.
17    Some could be worth more, and likely many are worth less.
18           As for the physical items, Bunn simply speculates that they are worth $26,000. She
19    lists a couple dozen items in exceedingly generic terms (e.g., “PC laptop,” “zoom lens,”
20    and “diamond earrings”), without providing brands, models, dates of purchase, or
21    individual purchase prices. See Bunn Decl. ¶ 7. She provides some pictures of the items,
22    which are also not very helpful in terms of assessing a value. Id. at ¶ 27.
23           The usual presumed measure of damages in a conversion claim is the fair market
24    value of the converted property. Lueter v. State of California, 94 Cal. App. 4th 1285, 1302
25    (2002). Bunn has not established the fair market value of her converted property.
26
27
28

                                                  -7-
     Case 2:20-cv-07389-DMG-JC
              Case 1:21-cv-05411-JPC
                                  Document
                                      Document
                                           128 28
                                               FiledFiled
                                                     04/28/21
                                                          07/02/21
                                                                Page
                                                                   Page
                                                                     8 of 82
                                                                          8 of
                                                                             Page
                                                                               87 ID #:766




1                                                V.
2                                         CONCLUSION
3            In light of the foregoing, Bunn’s MSJ is GRANTED in part and DENIED in part.
4     On the first two elements of her conversion claim—her right to possession and Defendants’
5     wrongful disposition of the property—the Court GRANTS summary adjudication in
6     Bunn’s favor. On the element of damages, Bunn’s MSJ is DENIED. A triable issue
7     remains as to the amount of damages Bunn is entitled from her claim.
8            The Court finds Bunn’s MSJ appropriate for decision without oral argument. Fed.
9     R. Civ. P. 78(b); C.D. Cal. L.R. 7-15. Therefore, the April 30, 2021 hearing is VACATED.
10    IT IS SO ORDERED.
11
12    DATED: April 28, 2021
13                                                             DOLLY M. GEE
14                                                     UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -8-
Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 83 of 87




                  EXHIBIT I
ADVERTISEMENT   Privacy Policy Feedback                                                                              Friday, Jul 2nd 2021 7AM 64°F          10AM 65°F     5-Day Forecast

                  Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 84 of 87

                Home U.K. News Sports U.S. Showbiz Australia Femail Health Science Money Video Travel Shop DailyMailTV
                Latest Headlines   Friends Reunion   Kim Kardashian   Billie Eilish   Bridgerton   Taylor Swift   U.K. Showbiz   Headlines    Video   Games                          Login




                Damon Dash arrested after getting                                                                                      Site    Web    Enter your search


                $400K behind in child support
                payments to ex-wife Rachel Roy and ex
                Cindy Morales ... as music mogul
                claims he's penniless
                  Dash, 48, was handcuﬀed and taken to Bronx Family Court on Wednesday
                  Warrant was issued in April of 2015 over $62,000 he owed Morales
                  The music mogul was married to fashion designer Roy, 45, from 2005 to 2009
                  and has two daughters with her - Ava, 19, and Tallulah, 11
                  Dash said deputies were very understanding and cooperative throughout the
                  process
                  Dash is currently expecting another child with iancee Raquel Horn
                  Dash co-founded Roc-A-Fella Records along with Jay-Z

                By ADAM S. LEVY FOR DAILYMAIL.COM
                PUBLISHED: 19:17 EDT, 20 November 2019 | UPDATED: 09:25 EDT, 21 November 2019


                                                                                         129
                                                                                         shares
                                                                                                                         20
                                                                                                                  View comments




                                                                                                                                              Follow                    Follow
                                                                                                                                              Daily Mail Celeb          Daily Mail Celeb
                Damon Dash was arrested in connection with $404,000 in unpaid child support to
                                                                                                                                              Follow                    Follow
                ex-wife Rachel Roy and ex-girlfriend Cindy Morales on Wednesday in his native New                                             @DailyMail                Daily Mail Celeb
                York City.                                                                                                                    Follow                    Follow
                                                                                                                                              @DailyMailCeleb           Daily Mail
                Dash, 48, was handcuﬀed and taken to Bronx Family Court amid a pair of felony
                warrants, the New York City Sheriﬀ’s O ice told Page Six.                                                            FEMAIL TODAY

                Sheriﬀ Joseph Fucito said authorities had been 'looking to arrest [Dash] since 2015,'                                 Mark Wahlberg calls
                                                                                                                                     wife Rhea a 'total
                as a warrant was issued in April of that year over $62,000 he owed Morales.                                          smokeshow' as he
                                                                                                                                     shares bikini photos to
                                                                                                                                     celebrate her 43rd
                                                                                                                                     birthday
                Earlier this year, another warrant was issued over a contempt of court conviction,
                with the court ordering him to pay an additional $342,000.
                                                                                                                                       Adam Demos'
                                                                                                                                     hometown friends come
                                                                                                                                     forward to reveal the
                                                                                                                                     TRUTH about his
                                                                                                                                     sizeable manhood after
                                                                                                                                     he stripped naked for
                                                                                                                                     racy Netflix series
                                                                                                                                     Sex/Life


                                                                                                                                       Lil' Kim hits back at 50
                                                                                                                                     Cent after he compared
                                                                                                                                     her BET look to an
                                                                                                                                     OWL... and claims he's
                                                                                                                                     mad because she
                                                                                                                                     turned down him down
                                                                                                                                     on a date: 'Let it go'


                                                                                                                                      EXCLUSIVE Stayin'
                                                                                                                                     alive! Last surviving Bee
                                                                                                                                     Gees member Barry
                                                                                                                                     Gibb is seen in rare
                                                                                                                                     public outing running
                                                                                                                                     errands in Miami with
                                                                                                                                     wife of 51 years


                                                                                                                                       Art critics don't hold
                                                                                                                                     back disdain for
                                                                                                                                     'grumpy' Princess Diana
                                                                                                                                     memorial branded
                                                                                                                                     'spiritless hunk of
                                                                                                                                     nonsense'


                                                                                                                                       Baby gear that's fit for
                                                                                                                                     royalty: Why Nuna
                                                                                                                                     products would make
                                                                                                                                     the perfect gifts for the
                                                                                                   new royal baby
                                                                                                   SPONSORED

  Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 85 of 87
                                                                                                     Spotted at Wimbledon!
                                                                                                   Kate Middleton stuns in
                                                                                                   $1k Alessandra Rich
                                                                                                   skirt as she makes her
                                                                                                   first appearance of 2021
                                                                                                   to watch Jamie Murray
                                                                                                   compete

                                                                                                     Colton Underwood
                                                                                                   strips off! Bachelor alum
                                                                                                   shows off brooding new
                                                                                                   look in racy photoshoot
                                                                                                   displaying his ripped
                                                                                                   physique


                                                                                                    Howard University
                                                                                             +5    students call for Bill
                                                                                                   Cosby's on-screen
                                                                                                   wife Phylicia Rashad to
The latest: Music mogul Damon Dash, 48, was arrested connection with $404,000 in unpaid            be FIRED from her post
child support to ex-wife Rachel Roy and ex-girlfriend Cindy Morales on Wednesday in his native     of dean after she
                                                                                                   celebrated conviction
New York City. He was snapped last year in NYC
                                                                                                   being overturned

Dash was released after he went to a Manhattan court and paid a debt of about $1
                                                                                                    Princess Diana's
million for an outstanding warrant.                                                                brother Charles Spencer
                                                                                                   says it was a 'good day'
He was then taken into custody by seven deputies as he headed to handle his other                  unveiling his sister's
                                                                                                   statue at Kensington
warrant, he told TMZ Wednesday. He was then reportedly processed and transported                   Palace - as he shares
                                                                                                   two photos from the
to the Bronx Family Court to handle the outstanding remainder of his balance.
                                                                                                   private event


SHARE THIS               RELATED ARTICLES                                                            Nicky Hilton wows in a
ARTICLE                                                                                            pea print D&G sundress
                                    Kanye West SUES Jay-                 Lee Daniels and Damon     as she joins her parents
                                    Z's former label Roc-A-              Dash settle long-         Richard and Kathy for a
                                    Fella Records and...                 running feud as...        sunny stroll and lavish
                                                                                                   lunch in Rome
                                    'They're cowards':                   'She's aware of how
                                    Damon Dash slams                     much harm they can
129      shares                     Beyonce and Jay-Z for...             cause': Rachel Roy...


Dash told TMZ that the deputies were very understanding and cooperative in the
process.

O icials had previously urged the music and fashion executive to turn himself into
custody but he left New York, a police insider told Page Six.




                                                                                                     Amazon shoppers are
                                                                                                   amazed at how well this
                                                                                                   Shark steam mop
                                                                                                   tackles ingrained dirt
                                                                                                   and grime without
                                                                                                   chemicals - and it's now
                                                                                                   reduced by $20
                                                                                                   PROMOTED

                                                                                                     Gossip Girl reboot
                                                                                                   creator says Ivanka and
                                                                                                   Jared will 'definitely
                                                                                                   NOT' be in new series
                                                                                                   because it 'represents
                                                                                                   where New York is now'
                                                                                                   - one decade after they
                                                                                                   made cameo in original


                                                                                                     'I was doing nothing
                                                                                                   wrong': Taika Waititi
                                                                                                   breaks his silence on
                                                                                                   THAT three-way kiss
                                                                                                   with girlfriend Rita Ora
                                                                                                   and actress Tessa
                                                                                                   Thompson... after being
                                                                                                   'reprimanded by Marvel
                                                                                                   bosses'


                                                                                                     Lindsay Lohan turns
                                                                                                   35! Mean Girls star
                                                                                                   celebrates at 'magical'
                                                                                                   birthday dinner with
                                                                                             +5    family and friends
                                                                                                   She dined at The Maine
                                                                                                   restaurant in Dubai
Family: Dash is father to daughters Ava, 19, and Tallulah, 11, with ex Rachel Roy, 45. They were
snapped in Italy this past summer                                                                    'I miss the old me':
                                                                                                   Iskra Lawrence opens
                                                                                                   up about shifting
                                                                                                   relationship with her
                                                                                                   'sexuality' while sharing
                                                                                                   throwback modeling
                                                                                                   snaps
                                                                                        The Walking Dead star
                                                                                       Jeffrey Dean Morgan

  Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 86 of 87                      pens a sweet tribute to
                                                                                       his wife and 'best friend'
                                                                                       Hilarie Burton on her
                                                                                       39th birthday
                                                                                       The 55-year-old actor
                                                                                       also shared a photo

                                                                                         Princes William and
                                                                                       Harry's arrangements
                                                                                       for unveiling of Princess
                                                                                       Diana statue
                                                                                       demonstrates 'new
                                                                                       Spencer generation
                                                                                       taking over without a
                                                                                       Windsor in sight'


                                                                                         The Crown creator
                                                                                       Peter Morgan will end
                                                                                       the show after season
                                                                                       six because the plot is
                                                                                       too close to present day
                                                                                       and recent events
                                                                                       haven't had 'time to gain
                                                                                       a proper perspective'


                                                                                         For ALL the showbiz
                                                                                       news on the internet, go
                                                                                       to Newzit.com



                                                                                       SPONSORED

                                                                                         Harry Potter star
                                                                                       Jessie Cave reveals she
                                                                                       was 'treated like a
                                                                                       different species' after
                                                                                       gaining weight and going
                                                                                       from a size 4 to an 8
                                                                                       between films in her
                                                                                       early 20s




                                                                               +5

Out and about: Dash was snapped in Burbank this past April




                                                                                         April Love Geary slips
                                                                                       into wild bikini as she
                                                                                       shows off her post-baby
                                                                                       figure for 'Hot mom(bod)
                                                                                       summer'



                                                                                        Harvey Weinstein's ex
                                                                                       Georgina Chapman
                                                                                       cozies up to boyfriend
                                                                                       Adrien Brody as he is
                                                                                       seen with her and the
                                                                                       disgraced producer's
                                                                                       kids India, 10, and
                                                                                       Dashiell, 8, for first time


                                                                                         Rebel Wilson shows
                                                                                       off slim physique in tight
                                                                                       pink top and flared jeans
                                                                                       as she celebrates
                                                                                       wrapping on her new
                                                                                       film Senior Year with
                                                                                       fellow Australian
                                                                                       actress Angourie Rice


                                                                                         Tammy Hembrow
                                                                                       shows off her incredible
                                                                                       sneaker closet as she
                                                                                       poses in skimpy green
                                                                                       lingerie
                                                                                       She's built a multimillion
                                                                                       dollar fitness empire with
                                                                                       her Instagram selfies

                                                                               +5        'I cherish family very
                                                                                       much': Pierce Brosnan
                                                                                       reflects on his struggle
Big Apple beauties: Roy and daughter Ava were snapped in NYC in January                with not having a father
                                                                                       figure when he was
                                                                                       young and says it helped
Dash, who co-founded Roc-A-Fella Records along with Jay-Z, told the court last week    him 'value' his loved
he's got a 'virtually nonexistent' income, and was only surviving on money from a $2   ones

million debt owed to him by Empire creator Lee Daniels following a recent court
settlement.                                                                                    'I would pick them over
                                                                                             Birkenstocks I have

    Case 1:21-cv-05411-JPC Document 28 Filed 07/02/21 Page 87 of 87
Dash told the court he's strapped for cash as he's expecting another child with
                                                                                             worn for 40 years':
                                                                                             Shoppers say these $25
                                                                                             comfy cork sandals are
iancee, Raquel Horn.                                                                         the perfect affordable
                                                                                             alternative to pricy
Dash was married to fashion designer Roy, 45, from 2005 to 2009 and has two                  brands
                                                                                             PROMOTED
daughters with her - Ava, 19, and Tallulah, 11.
                                                                                              'I know I'm not
He's also father to son Damon Dash Jr., 27, with ex Linda Williams, and a son named          everyone's cup of tea':
                                                                                             Steve Irwin's 'hot niece'
Lucky with Morales.                                                                          Rebecca Lobie strips
                                                                                             down to a lace G-string
                                                                                             and shows off her pert
    Rachel Roy and daughters at The Orchard's Dior & I 2015                                  derrière as she
                                                                                             prepares a warm
                                                                                             beverage



                                                                                f             Jennifer Garner, 49,
                                                                                             spends quality mother-
                                                                                             daughter time with the
                                                                                             oldest of her three
                                                                                             children, 15-year-old
                                                                                             Violet in Paris


                                                                                               Inside Ben Simmons'
                                                                                             $23million LA mansion:
                                                                                             Aussie basketball star,
                                                                                             24, buys in Hidden Hills
                                                                                             after pulling out of the
                                                                                             Tokyo Olympics
                                                                                             The Philadelphia 76ers
                                                                                             star dated Kendall
                                                                                             Jenner

                                                                                               Kate Hudson, 42,
                                                                                             showcases her honed
w

                                                                                             physique in a pink

                             d                       jnhmki g t
                                                                                             sports bra and black
           f
    A
                     A             0:00 / 0:47
                                                                                             leggings as she
                                                                                             complete an intense
                                                                                             workout outdoors


                                                                                             ADVERTISEMENT




                                                                                       +5

Industry veteran: (L-R) Dash, Suge Knight, Snoop Dogg, the late Tupac Shakur and MC Hammer
were snapped at a Grammy party in February of 1996
ADVERTISEMENT
Read more:
Damon Dash Arrested for Unpaid Child Support
                                                                                              EXCLUSIVE Katy Perry
Roc-A-Fella records co-founder Damon Dash arrested                                           and Orlando Bloom
                                                                                             share a steamy kiss in
                                                                                             the water as they soak
Share or comment on this article: Damon Dash arrested as he's behind $400K in                up the sun during
                                                                                             romantic holiday in
child support payments to Rachel Roy and Cindy Morales                                       Turkey

                                                           129
                                                                                              One big happy family!
                                                           shares                            Neil Patrick Harris
                                                                                             enjoys a coastal walk
                                                                                             with his husband and
                                                                                             two kids as the filming
                                                                                             of AGT is put on hold
                                                                                             amid COVID-19


                                                                                              Well, they do call it the
                                                                                             City of Love! Ciara puts
                                                                                             on a leggy display in a
                                                                                             pink Gucci T-shirt dress
                                                                                             as she puckers up to
                                                                                             husband Russell Wilson
                                                                                             during VERY romantic
                                                                                             boat ride in Venice


                                                                                               Amazon shoppers love
                                                                                             these 'comfortable and
                                                                                             breathable' Under
                                                                                             Armour shorts for
                                                                                             summer workouts - and
                                                                                             they're now reduced by
                                                                                             up to 20%
                                                                                             PROMOTED
    New Cadillac's Finally On Sale
    All Things Auto | Search Ads                                                               In the driving seat!
                                                                                             Queen, 95, gets behind
                                                                           Sponsored Links   the wheel of her Land
                                                                                             Rover to return to Royal
                                                                                             Windsor Horse Show
                                                                                             after a busy week in
                                                                                             Scotland


                                                                                              Charlene and Albert:
